Exhibit 10.1

 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
 

 
DATED April 4, 2008
 
(1)
THE SEVERAL PERSONS WHOSE NAMES ARE
 
SET OUT IN COLUMN 1 OF SCHEDULE 1
   
(2)
NYFIX GLOBAL SERVICES, LIMITED
   
(3)
                                          NYFIX, INC

 

--------------------------------------------------------------------------------

AGREEMENT FOR THE SALE AND PURCHASE

OF THE ENTIRE ISSUED SHARE CAPITAL

OF FIX CITY LIMITED

--------------------------------------------------------------------------------

 
STEPHENSON HARWOOD

One, St Paul's Churchyard

London EC4M 8SH

Tel: 020 7329 4422

Fax: 020 7329 7100

Ref: 1258/46-02758
 

--------------------------------------------------------------------------------



CONTENTS
 

   
Page
     
1
Definitions and Interpretation
2
     
2
Agreement for Sale
8
     
4
Seller's Intellectual Property
13
     
5
Warranties and Indemnity
14
     
6
Restrictive Covenants
16
     
7
FSA Application Covenant
22
     
8
Payments
22
     
9
Assignment
23
     
10
Announcements and Confidentiality
23
     
11
Costs
24
     
12
Notices
24
     
13
Exclusion of Contracts (Rights of Third Parties) Act 1999
25
     
14
Further Assurance
25
     
15
No Merger
25
     
16
Counterparts
26
     
17
Waiver
26
     
18
Entire Agreement
26
     
19
Governing Law, Jurisdiction and Service Of Proceedings
27
     
20
Guarantee
27
     
Schedule 1
29
   
Particulars of Sellers and apportionment of Consideration
29

 

--------------------------------------------------------------------------------


 
Schedule 2
30
   
Details of the Company
30
   
Schedule 3
32
   
Warranties
32
   
Limitations on Sellers' Liability
50
   
Schedule 4
58
   
1
Definitions and Interpretation
58
     
2
Covenant
60
     
3
Limitations on Liability
62
     
4
Mitigation
65
     
5
Over-Provisions, Reliefs, etc
65
     
6
Recovery from other Persons
67
     
7
Conduct of Tax Affairs
68
     
8
Due Date of Payment
73
     
9
Deductions from Payments
74
     
10
Buyer Covenants
75
     
1
Returns and payment of Taxation
76
     
2
Taxation claims, liabilities and reliefs
77
     
3
Tax residence and status
78
     
4
Corporation Tax on chargeable gains
79
     
5
Shares owned by directors or employees
80
     
6
Value Added Tax
80
     
7
Stamp Duty
81

 

--------------------------------------------------------------------------------


 
8
Tax Avoidance
82
     
9
Miscellaneous
82
     
Schedule 5
85
   
Intellectual Property Rights
85
   
Schedule 6
86
   
Deferred Consideration
86
   
Appendix 1
97
   
Schedule 7
98
   
Relevant Competitors
98
   
Schedule 8
99
   
Bank Balance Figures
99

 

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made on April 4, 2008
 
BETWEEN:
 
(1)
THE SEVERAL PERSONS whose names and addresses are set out in column 1 of
Schedule 1 (together the "Sellers" and each a "Seller");

 
(2)
NYFIX GLOBAL SERVICES, LIMITED a company incorporated and registered in England
and Wales with company number 05988275 whose registered office is at 160 Queen
Victoria Street London EC4V 4BF (the "Buyer"); and

 
(3)
NYFIX, INC a company incorporated and registered in Delaware with offices at 100
Wall Street, New York, NY 10005 ("the Guarantor")

 
RECITALS:
 
(A)
The Company has an authorised share capital of £100,000 divided into 100,000
shares of £1 each of which 1,288 of such shares have been issued and are fully
paid.

 
(B)
Further particulars of the Company at the date of this Agreement are set out in
Schedule 2.

 
(C)
The Sellers are the legal and beneficial owners of the legal and beneficial
title to the number of shares set out opposite their respective names in
Schedule 1, comprising in aggregate the whole of the issued share capital of the
Company.

 
(D)
The Sellers have agreed to sell and the Buyer has agreed to buy the Shares
subject to the terms and conditions of this Agreement.

 
IT IS AGREED as follows:
 

--------------------------------------------------------------------------------


 
1
Definitions and Interpretation

 

1.1
In this Agreement, the following words and expressions shall have the following
meanings unless the context requires otherwise:

 
"Accounts"
the individual financial accounts of the Company compiled by the Company's
external accountants for the two financial periods ended on the Accounts Date,
together in each case with the notes, directors' and accountants' reports and
all other statements incorporated in or annexed to them;
 
 
"Accounts Date"
31 December 2007;
 
 
"Act"
the Companies Act 1985 and the Companies Act 2006 to the extent that it is in
force;
 
 
"this Agreement"
this agreement (and the schedules to it), as varied from time to time pursuant
to its terms;
 
 
"Business Day"
a day which is not a Saturday, a Sunday or a bank or public holiday in England
or New York;
 
 
"Buyer's Group"
the Buyer, its parent undertakings and its subsidiary undertakings from time to
time and any subsidiary undertaking for the time being of a parent undertaking
of the Buyer;

 
2

--------------------------------------------------------------------------------


 
"Buyer's Solicitors"
Stephenson Harwood of One, St Paul's Churchyard, London EC4M 8SH and any
successor firm;
 
 
"Company"
FIX City Limited, a company incorporated and registered in England and Wales
with company number 04511314 whose registered office is at Financial House, 14
Barclay Road, Croydon, Surrey CR0 1JN, brief particulars of which are set out in
Part 1 of Schedule 2;
 
 
"Completion"
completion of the sale and purchase of the Shares in accordance with this
Agreement;
 
 
"Completion Date"
the date on which Completion takes place;
 
 
"Consideration"
£3,250,000 and the Deferred Consideration;
 
 
"Deferred Consideration"
the consideration, if any, to be calculated and paid in accordance with Schedule
6;
 
 
"Disclosure Letter"
the letter from the Sellers to the Buyer, dated with the date of this Agreement
disclosing certain exceptions to the Warranties;
 
 
"Due Proportions"
in the case of the [**]%, in the case of [**]% and in the case of [**]%;
 
 
"Encumbrance"
a mortgage, charge, pledge, lien, option, restriction, right of first refusal,
right of pre-emption, third party right or interest, a claim of any kind, other
encumbrance or security interest of any kind or other type of preferential
arrangement (including, without limitation, a title transfer and retention
arrangement) having similar effect;

 
3

--------------------------------------------------------------------------------


 
"Founders"
[**]; and “Founder” shall mean any one of them;
 
 
"FSA"
the Financial Services Authority;
 
 
"Group"
the Company and its Subsidiary Undertaking;
 
 
"Group Company"
the Company and/or the Subsidiary Undertaking as appropriate;
 
 
"Intellectual Property Rights"
patents, rights to inventions, copyright and related rights, moral rights, trade
marks, and domain names, rights to goodwill or to sue for passing off or unfair
competition, rights in computer software, database rights, rights in
confidential information (including know-how and trade secrets) and any other
intellectual property rights, in each case whether registered or unregistered
and including all applications (or rights to apply) for, and renewals or
extensions of, such rights and all similar or equivalent rights or forms of
protection which subsist or will subsist now or in the future in any part of the
world;

 
4

--------------------------------------------------------------------------------


 
"Key Employees"
[**];
 
 
"Losses"
in relation to any matter, all liabilities, losses, claims, costs and reasonable
expenses relating to that matter;
 
 
"Parties"
the parties to this Agreement; and "Party" means any one of them;
 
 
"Property"
12-16 Clerkenwell Road, London EC1M 5PQ (office numbers 107 and 108), 14 Wall
Street, 20th Floor, New York NY10005 and Norwell Executive Center,
167 Washington Street, Norwell, Massachusetts 02061 USA and includes an
individual property and a part of an individual property;
 
 
"Sellers' Solicitors"
H Montlake & Co, 197 High Road, Ilford IG1 1LX and any successor firm;
 
 
"Shares"
all the issued shares in the capital of the Company;
 
 
"Subsidiary Undertaking"
the subsidiary undertaking of the Company listed in Part 2 of Schedule 2;
 
 
"Tax" or "Taxation"
any form of tax, levy, duty, charge, contribution, withholding or impost of
whatever nature capable of being imposed or demanded by a Tax Authority, any
liability to pay for group relief, repay an amount received in relation to group
relief, contribute to the tax liabilities of another person, and any other
amount representative of Tax together with all penalties, charges, and interest
relating to any of them regardless of whether any such liabilities are
chargeable directly or primarily against or attributable directly or primarily
to a Group Company or any other person and of whether any amount in respect of
them is recoverable from any other person;

 
5

--------------------------------------------------------------------------------


 
"Tax Authority"
any taxing or other authority (whether within or outside the United Kingdom)
competent to impose or demand any Tax;
 
 
"Tax Covenant Claim"
a claim under the covenants set out in paragraph 2 of the Tax Deed;
 
 
"Tax Deed"
the provisions of Part 1 of Schedule 4 to this Agreement;
 
 
"Tax Warranties"
the warranties set out in Part 2 of Schedule 4;
 
 
"TCGA"
the Taxation of Chargeable Gains Act 1992;
 
 
"VAT"
value added tax as provided for in VATA, and any tax imposed in substitution for
it;

 
6

--------------------------------------------------------------------------------


 
"VATA"
the Value Added Tax Act 1994;
 
 
"Warranties"
the warranties of the Sellers contained in Clause 5 and set out in Part 1 of
Schedule 3 and the Tax Warranties;
 
 
"Warranty Claim"
a claim for any breach of any of the Warranties including the Tax Warranties;
and
 
 

 

1.2
In this Agreement, unless the context requires otherwise:

 

 
1.2.1
any reference to the parties or a recital, Clause or Schedule is to the parties
or the relevant recital, Clause or Schedule of or to this Agreement, and any
reference in a Schedule to a paragraph is to a paragraph of that Schedule or,
where relevant, that part of that Schedule; 




 
1.2.2
the Clause headings are included for convenience only and shall not affect the
interpretation of this Agreement; 




 
1.2.3
use of the singular includes the plural and vice versa; 




 
1.2.4
use of any gender includes the other genders; 




 
1.2.5
"financial year", "parent undertaking" and "subsidiary undertaking" have the
meanings given to them by sections 223 and 258 of the Companies Act 1985
respectively; 




 
1.2.6
any reference to a statute, statutory provision or subordinate legislation
("legislation") shall be construed as referring to that legislation as amended
and in force from time to time and to any legislation which re-enacts or
consolidates (with or without modification) any such legislation except to the
extent that any amendment, re-enactment or consolidation on or after the date of
this Agreement would increase the liability of any party under this Agreement;

 
7

--------------------------------------------------------------------------------


 

 
1.2.7
any reference to a document being "in the agreed form" means a document in a
form agreed by the Parties and either entered into on the date of this Agreement
by the relevant Parties or initialled by the Parties or on their behalf, in the
latter case with such amendments as they may subsequently agree;




 
1.2.8
unless otherwise stated herein, where a statement is qualified by the expression
"so far as the Sellers are aware" or "to the best of the knowledge, information
and belief of the Sellers", or any similar expression, that statement shall be
deemed to include an additional statement that it has been made after due and
careful enquiry; and




 
1.2.9
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, organisation, body, official or
any legal concept, state of affairs or thing shall in respect of any
jurisdiction other than England be deemed to include that which most nearly
approximates in that jurisdiction to the English legal term.



1.3
The Schedules and recitals form part of this Agreement and shall have effect as
if set out in full in the body of this Agreement, and any reference to this
Agreement includes the Schedules and recitals. 

 
2
Agreement for Sale

 

2.1
Subject to the terms of this Agreement, each Seller shall sell or cause to be
sold and the Buyer shall buy the shares indicated in column 2 of Schedule 1
opposite that Seller's respective name free from all Encumbrances and in all
other respects with full title guarantee. The Shares shall be sold with all
rights attaching to them at Completion or subsequently, including the rights to
receive all dividends and other distributions declared, paid or made at or after
Completion. 

 
8

--------------------------------------------------------------------------------


 

2.2
The purchase price for the Shares shall be the Consideration and the Sellers and
the Buyer agree to give effect to all the provisions of Schedule 6. Each of the
Sellers shall be entitled to receive that part of the Consideration set out
opposite his name in column 3 of Schedule 1.

 

2.3
The Buyer shall not be obliged to complete the purchase of any of the Shares
unless the purchase of all of the Shares is completed simultaneously.

 

2.4
The Sellers waive all rights of pre-emption over any of the Shares conferred
either by the articles of association of the Company or in any other way.

 

3
Completion 

 

3.1
Completion shall take place at the offices of the Buyer's Solicitors immediately
after the signing of this Agreement or at such other place and time as shall be
mutually agreed between the Parties when the events set out in Clauses 3.2 to
3.5 (inclusive) shall take place.

 

3.2
At Completion, the Sellers shall deliver or make available to the Buyer: 

 

 
3.2.1
transfers of the Shares duly executed by the respective registered holders in
each case in favour of the Buyer (or as it may direct);




 
3.2.2
the share certificates representing the Shares together with any power of
attorney or other authority under which such transfers have been executed and
such waivers or consents as the Buyer may require to enable the Buyer (or such
person as the Buyer directs) to be registered as the holder(s) of the Shares; 

 
9

--------------------------------------------------------------------------------


 

 
3.2.3
certificates for all issued shares in the capital of the Subsidiary Undertaking
held by the Company;




 
3.2.4
entry into by the Company's Key Employees of service agreements with the Buyer
and/or the Company in the agreed form;




 
3.2.5
a letter executed as a deed in the form required by the Buyer from each present
director and secretary of the Company in each case resigning their respective
office (with effect from the end of the meeting held pursuant to Clause 3.3) and
acknowledging that the writer has no claim against the Company for compensation
for loss of office or otherwise;




 
3.2.6
a letter executed as a deed in the form required by the Buyer from each present
director and secretary of the Subsidiary Undertaking in each case resigning
their respective office (with effect from the end of the meeting held pursuant
to Clause 3.4 or, if no such meeting occurs, pursuant to Clause 3.3) and
acknowledging that the writer has no claim against the Company or the Subsidiary
Undertaking for compensation for loss of office or otherwise;




 
3.2.7
an irrevocable power of attorney (in such form as the Buyer may reasonably
require) executed by each of the registered holders of the Shares in favour of
the Buyer to enable the Buyer (pending registration of the transfers referred to
in Clause 3.2.1) to exercise all voting and other rights attaching to the Shares
and to appoint proxies for this purpose;




 
3.2.8
statements for each bank account of the Company at the close of business on the
last Business Day preceding Completion which will show cash in the accounts
totalling no less than £[**] (based on the figures for creditors paid and
payments received being those set out in Schedule 8); and

 
10

--------------------------------------------------------------------------------


 

 
3.2.9
the seal (if any), statutory registers, certificate of incorporation (and any
certificate of incorporation on change of name), minute books and share
certificate books of each of the Company and the Subsidiary Undertaking complete
and up-to-date in all material respects up to but not including Completion.



3.3
The Sellers shall ensure that a board meeting of the Company is held at
Completion at which: 

 

 
3.3.1
the people nominated by the Buyer are appointed as the directors and secretary
(as the case may be) of the Company with immediate effect;




 
3.3.2
the resignations referred to in Clauses 3.2.5 and 3.2.6 are accepted with effect
from the close of the meeting;




 
3.3.3
the registered office of the Company is changed to 160 Queen Victoria Street,
London EC4V 4BF.




 
3.3.4
the transfers referred to in Clause 3.2.1 are approved for registration; and




 
3.3.5
each existing bank mandate of the Company is cancelled and a new bank mandate
appointing the Buyer's chosen signatories submitted to the relevant bank;



and shall cause the original minutes of such resolutions signed by the chairman
to be delivered to the Buyer.
 
3.4
The Sellers shall ensure that, immediately after the board meeting referred to
in Clause 3.3:

 
11

--------------------------------------------------------------------------------


 

 
3.4.1
any meeting of the board of directors of the Subsidiary Undertaking that the
Buyer may require is held; and




 
3.4.2
any meeting held pursuant to Clause 3.4.1 deals with any matter referred to in
Clause 3.3 that the Buyer may require.



3.5
At Completion, the Buyer shall: 

 

 
3.5.1
deliver to the Sellers a certified copy of the minutes of a meeting of the
directors of the Buyer approving the purchase of Shares together with any
related matters in the agreed form; and




 
3.5.2
pay the sum of £3,250,000 (three million two hundred and fifty thousand pounds
sterling) in accordance with Clause 8.




3.6
If either the Sellers or the Buyer (referred to in this Clause 3 as the
"defaulting party") does not or is unable to fulfil any material obligations
under Clauses 3.2 to 3.5 as the case may be, at the time when Completion is due
to take place under Clause 3.1, the other party (referred to in this Clause 3 as
the "non-defaulting party") may in addition to any other right or remedy it may
have, by notice to the defaulting party: 

 

 
3.6.1
postpone Completion by up to 10 Business Days; or 




 
3.6.2
elect to proceed to Completion, in which case the defaulting party shall be
obliged to fulfil those obligations under Clauses 3.2 to 3.5, as the case may
be, which it is then able to fulfil and to fulfil the remaining obligations on
or before any later date specified for the purpose in the notice; or 




 
3.6.3
if having already given notice under Clause 3.6.1 and a period of not less than
10 Business Days having elapsed without each unfulfilled obligation in question
having been fulfilled in all material respects, elect not to complete the sale
and purchase of the Shares. 

 
12

--------------------------------------------------------------------------------


 

3.7
If Completion is postponed on any occasion under Clause 3.6.1, Clause 3.6 shall
apply with respect to each occasion to which it is so postponed. 

 

3.8
If the non-defaulting party elects not to complete the sale and purchase of the
Shares in accordance with Clause 3.6.3, the Parties shall have no further rights
or obligations under this Agreement, other than accrued rights and obligations
at the time of that election in respect of prior breaches, save that Clauses
10-13 and 16-19 shall remain binding on the Parties in accordance with their
terms. 

 
4
Seller's Intellectual Property 

 
4.1
Each Seller hereby assigns to the Buyer with full title guarantee all
Intellectual Property Rights vested in them (the "Sellers' Intellectual
Property") that has been used by the Company in its business or is utilizable by
the Company (or the Buyer following Completion) (which includes but is not
limited to the Intellectual Property Rights listed in Schedule 5) together with
all goodwill attaching to such Intellectual Property Rights the right to sue for
damages and other remedies for any infringement of such Intellectual Property
Rights that occurred before the Completion Date.

 

4.2
The Sellers each agree and undertake to provide to the Buyer (at its request and
expense) all reasonable assistance with any proceedings which may be brought by
or against the Buyer against or by any third party relating to the rights
assigned by this Agreement.

 

4.3
The Sellers shall at the cost and expense of the Buyer do or procure to be done
all such further acts and things, and execute or procure the execution of all
such other documents, as the Buyer may from time to time reasonably require
(without the imposition of any liability on the Sellers in addition to that
which they would have under this Agreement) in order to give the Buyer the full
benefit of this agreement, whether in connection with any registration of title
or other similar right or otherwise.

 
13

--------------------------------------------------------------------------------


 

4.4
The [**] used by the [**] the Company and the Buyer will [**].

 
5
Warranties and Indemnity

 

5.1
Subject to Clause 5.10, [**] warrant to the Buyer in the terms set out in Part 1
of Schedule 3 and Part 2 of Schedule 4 and not withstanding any other provision
of this Agreement, any reference in any Warranty to a Seller shall be to the
Sellers. 

 

5.2
The Sellers are aware and acknowledge that the Buyer has entered into this
Agreement in reliance on the Warranties which have induced it to enter into this
Agreement.

 

5.3
The Warranties are given subject only to the matters fairly disclosed in the
Disclosure Letter. The rights and remedies of the Buyer in respect of any breach
of the Warranties shall not be affected by Completion.

 

5.4
Each of the Warranties set out in each paragraph of Part 1 of Schedule 3 are
separate and independent and unless otherwise expressly provided shall not be
limited by reference to any other Warranty or anything in this Agreement.

 

5.5
If there is a breach of a Warranty and:

 

 
5.5.1
the value of an asset of the Company or the Subsidiary Undertaking is or becomes
less than the value would have been had the breach not occurred; or




 
5.5.2
the Company and/or the Subsidiary Undertaking is/are subject to or incur(s) a
liability or an increase in a liability which it would not have been subject to
or would not have incurred had the breach not occurred,

 
14

--------------------------------------------------------------------------------


 
[**] pay the Buyer on demand (at the Buyer’s option) an amount equal to the
relevant Due Proportion of the reduction caused in the value of the Shares.
 

5.6
[**] indemnify the Buyer against the relevant Due Proportion of all reasonable
and proper costs which the Buyer may incur whether before or after the start of
an action in connection with:

 

 
5.6.1
the settlement of a claim against the Sellers in respect of a breach or an
alleged breach of a Warranty or the enforcement of a settlement; and




 
5.6.2
legal proceedings against the Sellers in respect of a breach or an alleged
breach of a Warranty in which judgment is given for the Buyer or the enforcement
of the judgment.




5.7
[**] the Buyer against the relevant Due Proportion of all reasonable and proper
costs which the Buyer may incur in relation to any and all losses suffered by
the Company following Completion as a result of any variation or error in the
figures set out in Schedule 8.

 

5.8
If in respect of or in connection with any breach of any of the Warranties or
any indemnity claim under this Clause 5 any sum payable to the Buyer by the
Sellers by way of compensation is subject to Taxation, then such further amount
shall be paid to the Buyer by the Sellers so as to secure that the net amount
received by the Buyer is the same as it would have been were the payment not
subject to Taxation.

 

5.9
Each of the Sellers waives and may not enforce any rights which he/she may have
in respect of a misrepresentation, inaccuracy or omission in or from information
or advice supplied or given by the Company and/or the Subsidiary Undertaking or
any present or former officer or employee of the Company and/or the Subsidiary
Undertaking for the purpose of assisting them in relation to any term of this
Agreement, the making of a representation, the giving of a warranty or the
preparation of the Disclosure Letter.

 
15

--------------------------------------------------------------------------------


 

 
5.10
Part 2 of Schedule 3 (Limitations on Sellers' liability) shall apply to limit or
exclude, in accordance with its terms, any liability of the Sellers in respect
of a Warranty Claim, provided that no provision of that schedule shall apply to
limit or exclude any such liability arising out of any fraudulent act or
omission by or on behalf of the Sellers. 

 

 
5.11
Any amount paid by or on behalf of the Sellers in respect of a breach of the
Warranties and/or under a Warranty Claim made under Part 1 of Schedule 3 shall
be deemed to reduce the Consideration and be a repayment of the Consideration to
the extent of that amount.

 
6
Restrictive Covenants

 

6.1
In this Clause 6.1:

 
"Confidential Information"
means trade secrets, confidential knowledge, non-public data and any other
proprietary information of the Company or the Subsidiary Undertaking. By way of
illustration but not limitation, "Confidential Information" includes (i)
inventions, trade secrets, ideas, processes, formulas, data, programs, other
works of authorship, know-how, improvements, discoveries, developments, designs
and techniques, in each case to the extent such items relate to communications
and/or business transactions with one or more users over a computer network or
the Internet; (ii) information regarding plans for research, development, new
products and services, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of any
other employee of the Company or the Subsidiary Undertaking;

 
16

--------------------------------------------------------------------------------


 
"Founders"
means [**];
   
"Prospective Customer"
means any person with whom the relevant Seller had dealings during the Relevant
Period in the course of his/her employment with a view to that person becoming a
customer or client of the Company or the Subsidiary Undertaking;
   
"Relevant Area"
means [**];
   
"Relevant Competitors"
means those companies listed in Schedule 7;
   
"Relevant Customer"
means any person who has been at any time during the Relevant Period a customer
or client of the Company or the Subsidiary Undertaking with whom the relevant
Seller was actively involved in the course of his/her employment during the
Relevant Period;
   
"Relevant Distributor"
means any distributor of the Company's and/or the Subsidiary Undertaking's
products with whom the relevant Seller was actively involved in the course of
his/her employment during the Relevant Period;

 
17

--------------------------------------------------------------------------------


 
"Relevant Employee"
means an employee of the Company or the Subsidiary Undertaking with whom the
relevant Seller had material dealings in the course of his/her employment during
the Relevant Period and who is employed wholly or mainly in a
senior/managerial/customer facing capacity;
   
"Relevant Period"
means the period of [**] ending on Completion;
   
"Relevant Services"
means services the same as or similar to those being provided by the Company or
the Subsidiary Undertaking at Completion and with which the relevant Seller was
actively involved in any capacity in the course of his/her employment during the
Relevant Period;
   
"Relevant Supplier"
means any supplier to the Company or the Subsidiary Undertaking with whom the
relevant Seller was actively involved in the course of his/her employment during
the Relevant Period.

 
6.2
The Founders covenant that they will not for a period of [**] after Completion
and [**] covenant that they will not for a period of [**] after Completion:

 
18

--------------------------------------------------------------------------------


 

 
6.2.1
be concerned in any business which is carried on in the Relevant Area, or the
Relevant Competitors, and which is competitive or likely to be competitive with
any business in which the relevant Seller was actively involved during the
course of his/her employment during the Relevant Period and which is carried on
by the Company or another Group Company at Completion;

 

 
6.2.2
directly or indirectly, whether on his/her own account or on behalf of or in
conjunction with any person:

 

 
(a)
canvass or solicit business or custom for the provision of any Relevant Services
from any Relevant Customer;

 

 
(b)
deal with any Relevant Customer in respect of the provision or potential
provision of any Relevant Services;

 

 
(c)
canvass or solicit business or custom for the provision of any Relevant Services
from any Prospective Customer;

 

 
(d)
deal with any Prospective Customer in respect of the provision or potential
provision of any Relevant Services;

 

 
(e)
induce or attempt to induce any Relevant Supplier to cease to supply, or to
restrict or vary the terms of supply to, the Company or the Subsidiary
Undertaking or otherwise interfere with the relationship between a Relevant
Supplier and the Company or the Subsidiary Undertaking;

 
19

--------------------------------------------------------------------------------


 

 
(f)
induce or attempt to induce any Relevant Distributor to cease to distribute, or
to restrict or vary the terms of any distribution agreements in relation to, the
Company's or the Subsidiary Undertaking's products or otherwise interfere with
the relationship between a Relevant Distributor and the Company or the
Subsidiary Undertaking;

 

 
(g)
induce or attempt to induce any employee of the Company to leave the employment
of the Company or the Subsidiary Undertaking (whether or not this would be a
breach of contract by the Relevant Employee).

 
6.3
For the purposes of Clause 6.2.1 above, the relevant Seller is concerned in a
business if:

 
6.3.1
he/she carries it on as a principal or agent; or

 

 
6.3.2
he/she is a partner, director, employee, secondee, consultant or agent in, of or
to any person who carries on the business; or

 

 
6.3.3
(excluding [**] in relation to his employment at the date of this Agreement)
he/she has any direct or indirect financial interest (as shareholder or
otherwise) in any person who carries on the business; or

 

 
6.3.4
(excluding [**] in relation to his employment at the date of this Agreement)
he/she is a partner, director, employee, secondee, consultant or agent in, of or
to any person who has a direct or indirect financial interest (whether as
shareholder or otherwise) in any person who carries on the business.

 
20

--------------------------------------------------------------------------------


 
6.4
The Sellers covenant that at any time during the course of their employment with
the Company or the Subsidiary Undertaking or at any time thereafter, they shall
not use in connection with any other business any name which includes the name
or any part of the name of the Company or the Subsidiary Undertaking or any
product name or any colourable imitation of it or them.

 
6.5
The Sellers agree that they will not, during the course of their employment with
the Company or the Subsidiary Undertaking or at any time thereafter:

 

 
6.5.1
disclose any Confidential Information to any person, firm, corporation, or other
entity for any reason or purpose whatsoever;

 

 
6.5.2
copy any Confidential Information, except as reasonably required in the course
of their duties for the Company or the Subsidiary Undertaking; or

 

 
6.5.3
make use of any Confidential Information for their own purposes or for the
benefit of any person, firm, corporation or other entity, other than the
Subsidiary Undertaking, under any circumstances.

 
6.6
The covenants in this clause are for the benefit of the Company itself and as
trustee for the Subsidiary Undertaking.

 
6.7
Each of the restrictions in each paragraph or clause above are enforceable
independently of each of the others and their validity is not affected if any of
the others is invalid. If any of those restrictions is void but would be valid
if some part of the restriction (including part of any of the definitions in
Clause 6.1) were deleted, the restriction in question applies with such
modification as may be necessary to make it valid.

 
21

--------------------------------------------------------------------------------


 
7
FSA Application Covenant

 
7.1
The Sellers hereby acknowledge and agree that the FSA has advised in its email
to the Sellers of 2 April 2008 that FSA authorisation should be sought.



7.2
The Founders hereby covenant that they will use their reasonable endeavours to
assist the Buyer in any and all respects in relation to the application to the
FSA for authorisation and will take all reasonable actions necessary to ensure
that such application for authorisation is submitted, including (but not limited
to) providing all documentation and information required in respect of the
application which is either in any of their possessions, power or control.

 
7.3
In the event that the Sellers breach the covenant set out in Clause 7.2, the
Buyer has the right to set off any of the Deferred Consideration owing to the
Sellers pursuant to Schedule 6 against any and all losses suffered by it in
relation to such breach.

 
8
Payments 

 
8.1
The Buyer shall pay all payments due to the Sellers by telegraphic transfer of
immediately available funds to the account of the Sellers' Solicitors on behalf
of the Sellers at: 

 
Bank:
[**]
Sort code:
[**]
Account name:
[**]
Account number:
[**]

 
22

--------------------------------------------------------------------------------


 
or to any other account of which the Sellers Solicitor's give the Buyer at least
three Business Days' notice from time to time.
 
8.2
Payment of any sum to the Sellers' Solicitors will discharge the obligations of
the Buyer to pay the sum in question and the Buyer shall not be concerned to see
the application of the monies so paid.

 
9
Assignment 

 
No party may assign the benefit of any provision in this Agreement save for an
assignment by the Buyer to any member of the Buyer's Group provided that any
such assignment to any member of the Buyer's Group is made on terms that if such
assignee would cease to be a member of the Buyer's Group, such rights will
further be assigned to the Buyer or to another member of the Buyer's Group.
 
10
Announcements and Confidentiality 

 
10.1
Save as provided in Clause 10.2 no announcement or circular or disclosure in
connection with or concerning this Agreement or any matter arising from the
Agreement shall be made or issued by or on behalf of the Sellers without the
prior written consent of the Buyer which shall not be unreasonably withheld or
delayed.

 
10.2
Clause 10.1 shall not apply to any disclosure made by the Sellers to their
professional advisers, or to any announcement or disclosure required by the laws
of any relevant jurisdiction or by any competent regulatory or governmental body
or securities exchange in any relevant jurisdiction.

 
23

--------------------------------------------------------------------------------


 
11
Costs

 
11.1
Except as set out in Clause 11.2, each Party shall bear its own costs and
expenses in connection with the preparation, negotiation, execution and
performance of this Agreement and the documents referred to in it. 

 
11.2
The Buyer shall pay all stamp and other transfer duties and registration fees
applicable to any document to which it is a Party and which arise as a result of
or in consequence of this Agreement.

 

12
Notices 

 
12.1
Any notice, consent or other communication given under this Agreement shall be
in writing and in English, and signed by or on behalf of the Party giving it,
and shall be delivered by hand or sent by prepaid recorded or special delivery
post (or prepaid international recorded airmail if sent internationally) or by
fax as follows (and, for the avoidance of doubt, may not be given by e-mail): 

 
to the Buyer:
 
For the attention of: Office of the General Counsel, NYFIX, Inc
 
Address: 100 Wall Street, 24th Floor, New York NY10005 USA
 
Facsimile number: 001 917 637 1585
 
To the Sellers
 
At their respective addresses set out in Schedule 1 as may be altered from time
to time by notice to the Buyer.
 
12.2
Any Party may from time to time notify the others of any other address or fax
number for the receipt of notices. Any such change shall take effect five
Business Days after notice of the change is received or (if later) on the date
(if any) specified in the notice as the date on which the change is to take
place. 

 
24

--------------------------------------------------------------------------------


 
12.3
Any notice, consent or other communication given in accordance with Clause 12.1
and received after 5.30 p.m. on a Business Day, or on any day which is not a
Business Day, shall for the purposes of this Agreement be regarded as received
on the next Business Day. 

 
13
Exclusion of Contracts (Rights of Third Parties) Act 1999

 
13.1
The Parties to this Agreement do not intend any of its terms to be enforceable
pursuant to the Contracts (Rights of Third Parties) Act 1999 by any person who
is not a party to this Agreement save for the provisions of Clause 6.

 
13.2
Notwithstanding any other provision of this Agreement, the Sellers and the Buyer
may by agreement in writing rescind or vary any of the provisions of this
Agreement without the consent of the Company or the Subsidiary Undertaking and
accordingly section 2(1) of the Contracts (Rights of Third Parties) Act 1999
shall not apply.

 
14
Further Assurance 

 

 
At or after Completion, the Sellers shall at the Buyer's cost execute all such
documents and do or cause to be done all such other things as the Buyer may from
time to time reasonably require in order to vest in the Buyer legal title to and
the benefit of the Shares and otherwise to give full effect to this Agreement.

 
15
No Merger

 
The provisions of this Agreement shall remain in full force and effect as
regards any of its unperformed or unimplemented provisions including, without
limitation, all guarantees, warranties and undertakings notwithstanding
Completion.

25

--------------------------------------------------------------------------------


 
16
Counterparts 

 
This Agreement may be executed in any number of counterparts and by the Parties
to it on separate counterparts, each of which shall be an original but all of
which together shall constitute one and the same instrument, and shall not be
effective until each of the Parties has executed at least one counterpart.
 
17
Waiver

 

 
No delay or failure by the Buyer or any of the Sellers to exercise any of their
respective powers, rights or remedies under this Agreement shall operate as a
waiver of them, nor shall any single or partial exercise of any such powers,
rights or remedies preclude any further exercise of them. The remedies provided
in this Agreement are cumulative and (except as otherwise provided in this
Agreement) are not exclusive of any remedies provided by law. A waiver of a
breach of any term of this Agreement shall not constitute a waiver of any other
breach of this Agreement.

 
18
Entire Agreement

 
18.1
This Agreement, and the documents referred to in it together constitute the
entire agreement and understanding of the Parties and supersede any previous
agreement between the Parties relating to the subject matter of this Agreement. 

 
18.2
The Buyer acknowledges that no provisions are to be regarded as implied into
this Agreement, save for those implied by law and which are not lawfully capable
of being excluded. All implied provisions lawfully capable of being excluded are
hereby excluded for all purposes. 

 
18.3
In entering into this Agreement and subject to Part 2 of Schedule 3, the Buyer
accepts that it is not relying on any representation, warranty or on any other
information or statement of opinion or belief, whether written or oral, express
or implied, which is not expressly comprised within or the subject of any of the
Warranties.

 
26

--------------------------------------------------------------------------------


 
18.4
Except as otherwise permitted by this Agreement, no change to its terms shall be
effective unless it is in writing and signed by on or behalf of each of the
Parties.

 
19
Governing Law, Jurisdiction and Service Of Proceedings

 
19.1
This Agreement shall be governed by and construed in accordance with the law of
England and Wales. Each Party irrevocably submits to the exclusive jurisdiction
of the courts of England and Wales over any claim, dispute or matter arising
under or in connection with this Agreement. 

 
19.2
Each Party irrevocably waives any objection which it may have now or later to
proceedings being brought in the courts of England and Wales and any claim that
proceedings have been brought in an inconvenient forum. Each Party further
irrevocably agrees that a judgment in any proceedings brought in the courts of
England and Wales shall be conclusive and binding upon each Party and may be
enforced in the courts of any other jurisdiction.

 
19.3
Nothing in this Agreement shall affect the right to serve process in any manner
permitted by law. 

 
20
Guarantee

 
20.1
The Guarantor unconditionally and irrevocably guarantees to the Sellers to
discharge on written demand by the Sellers payment of all sums payable by the
Buyer under Schedule 6 of this Agreement (such payment obligations of the Buyer
being referred to below as "Obligations").

 
20.2
The Sellers must make written demand against the Buyer but may make demand upon
the Guarantor in respect of any of the Obligations if not satisfied by the Buyer
within 30 Working Days of the Sellers' demand against the Buyer.

 
27

--------------------------------------------------------------------------------


 
20.3
This Agreement is a continuing security and shall remain in full force and
effect until all of the Obligations have been discharged and performed in full.

 
20.4
The provisions of this Clause 20 are in addition to any other guarantee or
security, present or future, held by the Sellers in respect of the Obligations
or any of them, and shall not merge with or prejudice such other guarantee or
security, or any contractual or legal rights of the Sellers.

 
THIS AGREEMENT has been executed by or on behalf of the Parties on the date at
the top of page 1. 
 
28

--------------------------------------------------------------------------------



Schedule 1
 
Particulars of Sellers and apportionment of Consideration
 
Column 1
 
Column 2
 
Column 3
             
Seller's name and address
  Number of shares held by Seller   Seller's proportion of the Consideration    
             
Karl Spencer Breeze
[**]
   
399
   
30.9783
%
               
Amy Jane Muddimer
[**]
   
399
   
30.9783
%
               
Paul Denby Scott
[**]
   
399
   
30.9782
%
               
Andrew Southon
[**]
   
65
   
5.0466
%
               
Matthew George Barkway
[**]
   
26
   
2.0186
%

 
29

--------------------------------------------------------------------------------



Schedule 2
 
Part 1
Details of the Company
 
Date and place of incorporation 
:
Incorporated on 14 August 2002 in England and Wales
     
Registered number  
:
04511314
     
Registered office   
:
Financial House, 14 Barclay Road, Croydon, Surrey, CRO 1JN
     
Authorised share capital  
:
£100,000 divided into 100,000 ordinary shares of £1.00 each and £10,000 divided
into 1,000,000 ordinary B shares of £0.01 each
     
Issued share capital  
:
£1288.00 divided into 1,288 ordinary shares of £1.00 each
     
Directors   
:
1) Matthew George Barkway
 
2) Karl Spencer Breeze
 
3) Amy Jane Muddimer
 
4) Paul Denby Scott
     
Secretary   
:
Amy Jane Muddimer
     
Shareholders    
:
1) Karl Spencer Breeze (399 Ordinary Shares)
 
2) Amy Jane Muddimer (399 Ordinary Shares)
 
3) Paul Denby Scott (399 Ordinary Shares)
 
4) Andrew Southon (65 Ordinary Shares)
 
5) Matthew George Barkway (26 Ordinary Shares)
     
Accountants   
:
The McCay Partnership
     
Accounting reference date  
:
31 December
     
Tax residence   
:
England and Wales



30

--------------------------------------------------------------------------------


 
Part 2
Details of the Subsidiary Undertaking
 
Date and place of incorporation 
:
27 April 2006, New York State
     
Registered number  
:
N/A
     
Registered office   
:
14 Wall Street, New York, NY 10005
     
Authorised share capital   
:
200 Shares of no par value
     
Issued share capital  
:
100 Shares of no par value
     
Directors   
:
Andrew Southon (President)
     
Secretary   
:
Karl Breeze
     
Shareholder   
:
FIX City Limited
     
Accounting reference date  
:
31st December
     
Tax residence   
:
New York


31

--------------------------------------------------------------------------------



Schedule 3
 
Part 1

Warranties
 

1
SHARES AND OTHER SECURITIES OF THE COMPANY

 

1.1
The Shares represent the entire issued share capital of the Company.

 
1.2
The shareholders of Company listed in Part 1 of Schedule 2 are and will at
Completion be the holders of the shares set out against their names and have the
right to sell such shares.

 
1.3
The Company will not, at Completion, have any debenture or any other security in
issue.

 
1.4
No person has the right or has claimed to have a subsisting right (whether
exercisable now or at a future date and whether contingent or not) to subscribe
for, or to convert any security into any shares, debentures or other securities
of the Company, including pursuant to an option or warrant.

 
1.5
The Company has not at any time purchased its own shares or redeemed or
forfeited any shares, or agreed to do so, or granted an option whereby it might
become liable to do so.

 
1.6
There will not at Completion be any Encumbrance over any issued or unissued
shares in the capital of the Company and there is no subsisting agreement to
create any such Encumbrance.

 
1.7
No share in the capital of the Company has been allotted at a discount or
otherwise than as fully paid.

 
32

--------------------------------------------------------------------------------


 

2
THE COMPANY AND THE SUBSIDIARY UNDERTAKING

 
2.1
Save for the Subsidiary Undertaking, the Company has no interest in nor is it
under a subsisting obligation to acquire any interest in any shares, debentures
or other securities of any other body corporate.

 
2.2
The details shown in Parts 1 and 2 of Schedule 2 relating to the Company and the
Subsidiary Undertaking are accurate and complete in all respects.

 
2.3
A true and complete copy of the Accounts and of the memorandum and articles of
association of the Company and the Subsidiary Undertaking are annexed to the
Disclosure Letter.

 
2.4
The whole of the issued share capital of the Subsidiary Undertaking is
beneficially owned by the Company free from any Encumbrance.

 
2.5
The Subsidiary Undertaking has never been a subsidiary of any body corporate
other than the Company and the Company has never been a subsidiary of any body
corporate.

 
2.6
No person is a shadow director of the Company or the Subsidiary Undertaking who
is not treated as a director for all the purposes of the Act.

 

3
AUTHORITY AND CAPACITY OF THE SELLERS

 
3.1
Each of the Sellers has all necessary right, power and authority to enter into
and perform its obligations under this Agreement and each document to be
executed at or before Completion.

 
3.2
This Agreement constitutes (or will when executed constitute) binding and
enforceable obligations on the Sellers in accordance with its terms.

 
33

--------------------------------------------------------------------------------


 

4
THE ACCOUNTS 

 

4.1
The Accounts:

 

4.1.1
have been were prepared under the historical cost convention;

 

 
4.1.2
have been prepared in accordance with applicable Statements of Standard
Accounting Practice, Financial Reporting Standards, statements from the Urgent
Issues Task Force, other generally accepted accounting practices in the United
Kingdom and the Act;

 

 
4.1.3
are not affected by any material unusual or non-recurring items and do not
include material transactions not normally undertaken by the Company;

 

 
4.1.4
make full provision or reserve for all actual liabilities and contain proper
provision or reserve for all contingent liabilities or capital or burdensome
commitments.

 
4.2
The Accounts give a true and fair view of the state of affairs of the Company as
at the end of each financial year to which they relate and of its profit or loss
for the period ended on that date.

 
4.3
Since their incorporation, neither the Company nor the Subsidiary Undertaking
have engaged auditors.

 
34

--------------------------------------------------------------------------------


 

5
BORROWINGS AND BANK ACCOUNTS

 
5.1
Neither the Company nor the Subsidiary Undertaking will not at Completion have
outstanding any borrowing or indebtedness, in the nature of borrowing, including
any bank overdraft.

 
5.2
There are no Encumbrances over the assets of either of the Company or the
Subsidiary Undertaking.

 

6
POSITION SINCE THE ACCOUNTS DATE

 

6.1
Since the Accounts Date:

 

 
6.1.1
no resolution of the Company or the Subsidiary Undertaking in general meeting
has been passed;

 

 
6.1.2
no change in the accounting reference period of the Company or the Subsidiary
Undertaking has been made; 

 

 
6.1.3
save as referred to in the Disclosure Letter, neither the Company nor the
Subsidiary Undertaking has declared or paid any dividend;

 
6.1.4
the business of the Company and the Subsidiary Undertaking has been carried on
in the ordinary and usual course, without any material interruption or
alteration in its nature, scope or manner, and so as to maintain the same as a
going concern; 

 

 
6.1.5
there has been no material adverse change (nor is any material adverse change
expected) in the turnover or profit margins or financial position of the Company
or the Subsidiary Undertaking or in the assets or liabilities of the Company or
the Subsidiary Undertaking as compared with the position disclosed by the
Accounts and all amounts received by the Company or the Subsidiary Undertaking
have been deposited with the Company's bankers and appear in the appropriate
books of account;

 
35

--------------------------------------------------------------------------------


 

 
6.1.6
neither the Company nor the Subsidiary Undertaking has not borrowed or raised
any money or taken any financial facility which exceeded £50,000; and

 

 
6.1.7
neither the Company nor the Subsidiary Undertaking has paid any bonuses of any
kind.

 
6.2
The IOI Revenues (as defined in Schedule 6) for 2007 are true, accurate and not
misleading.

 

7
CONDUCT OF BUSINESS

 
7.1
So far as the Sellers are aware, the Company and its directors, officers,
employees and agents (during the course of their duties in relation to the
Company) have complied in all material respects with all legislation of the
United Kingdom applicable to the Company. 

 
7.2
The Subsidiary Undertaking's only activity has been acting as marketing agent
for the Company. The Subsidiary Undertaking has not entered into any contracts
with customers and charges the Company for its services on a cost plus fee
basis.

 

8
CONTRACTS AND LIABILITIES, TERMS OF TRADE

 
8.1
True and complete copies of all of the material contracts or arrangements
entered into by the Company and/or the Subsidiary Undertaking that remain to be
fulfilled as performed in whole or in part have been supplied to the Buyer.

 
8.2
In the case of any contract entered into by the Company and/or the Subsidiary
Undertaking and disclosed to the Buyer as having been entered into orally, such
contracts are believed to be valid; no party to any such contract has given any
indication that the terms of such contract are different from the Company's
and/or Subsidiary Undertakings then current standard terms; that such contracts
have been invoiced in accordance with the then current standard terms and no
client of the Company and/or the Subsidiary Undertaking has failed to make
payment as though it had entered into a contract on the Company's or the
Subsidiary Undertakings then current standard terms. 

 
36

--------------------------------------------------------------------------------


 
8.3
Neither the Company nor the Subsidiary Undertaking has received any claim or
assertion that any limitations of liability clause in the Company's or the
Subsidiary Undertaking's contracts entered into with their clients before
Completion is invalid, void or voidable.

 
Contracts
 
8.4
Neither the Company nor the Subsidiary Undertaking is a party to any mortgage,
charge, lien or debenture; any contract of guarantee, indemnity or suretyship;
any joint venture, partnership or consortium agreement or arrangement; any
agency or distributorship agreement; any contract which is not on an
arm's-length basis.

 
8.5
No power of attorney has been granted by the Company or the Subsidiary
Undertaking which may be effective or in force at any time after the date of
this Agreement.

 
Validity of Agreements
 
8.6
Neither the Company nor the Subsidiary Undertaking is in default under, or has
knowingly committed any breach of any of the terms of or done, or omitted to do,
anything whereby any agreement, instrument or arrangement to which it is a party
is liable to be prematurely terminated, rescinded, avoided or terminated by any
other party, or whereby the terms of such agreement, instrument or arrangement
are liable to be altered without the consent and to the detriment of the Company
or the Subsidiary Undertaking and no threat or claim of any such default or
breach or notice of termination has been made or given and is outstanding
against the Company or the Subsidiary Undertaking.

 
37

--------------------------------------------------------------------------------



8.7
No party to any agreement with, or under an obligation to, the Company or the
Subsidiary Undertaking is in default under such agreement or obligation, and
there are no circumstances known to give rise to such a default.

 
8.8
The Company has existing agreements with all of its clients and such agreements
are in full force and effect.

 

9
BOOKS, RECORDS AND RETURNS

 
9.1
The register of members, minute books, other statutory books and registers and
all other records required to be kept by the Company under the applicable laws
and regulations of England and Wales are in the possession and ownership or
under the control of the Company, have been properly kept in all material
respects and are up-to-date in all material respects.

 
9.2
No claim has been made that any of the books, registers and records referred to
in paragraph 9.1 of this Part 1 of Schedule 3 is incorrect or should be
rectified.

 
9.3
So far as the Sellers are aware (but without having made any enquiries with
regard to the requirements of the United States), all returns, particulars,
resolutions and other documents required by the applicable laws and regulations
of England and Wales or the United States to be given or delivered by the
Company to the registrar of companies or any other governmental, regulatory or
other authority of competent jurisdiction have been correctly made up and duly
given or delivered in all material respects.


38

--------------------------------------------------------------------------------




10
LITIGATION

 
10.1
So far as the Sellers are aware, neither the Company nor the Subsidiary
Undertaking is engaged in any litigation, arbitration, mediation, conciliation,
expert determination, adjudication or other dispute resolution process, whether
as claimant or defendant or in any other capacity.

 
10.2
So far as the Sellers are aware, there are no dispute resolution processes,
proceedings and other processes or disputes such as are referred to in paragraph
10.1 pending or threatened by or against the Company or the Subsidiary
Undertaking, and, so far as the Sellers are aware, there are no circumstances
which might give rise to any such dispute resolution processes, proceedings and
other processes or disputes against the Company or the Subsidiary Undertaking or
against any person for whose acts or defaults the Company or the Subsidiary
Undertaking may be vicariously liable or whom the Company or the Subsidiary
Undertaking is liable to indemnify.

 
10.3
There is no unsatisfied judgement, order or decree of any court or any
governmental agency outstanding against the Company or the Subsidiary
Undertaking or which may have an adverse affect upon the Company or the
Subsidiary Undertaking or the whole or part of its business, operations assets
or liabilities.

 

11
LIABILITIES

 
Neither the Company nor the Subsidiary Undertaking will at Completion have any
material liabilities (actual or contingent) other than (i) those which have
arisen in the ordinary course of business; (ii) those which are provided for in
the Accounts to the extent that they are actual liabilities and (iii) as set out
in the Disclosure Letter.
 

12
EMPLOYEES

 

12.1
The Disclosure Letter contains complete and accurate details of:


39

--------------------------------------------------------------------------------




 
12.1.1
all officers, employees and consultants of the Company and the Subsidiary
Undertaking;

 

 
12.1.2
all individuals to whom the Company or the Subsidiary Undertaking has made an
offer of employment or consultancy;

 

 
12.1.3
all employees of the Company or the Subsidiary Undertaking who may have a right
to return following leave for maternity, incapacity or any other absence; and

 

 
12.1.4
the job title of all employees and all remuneration payable and other benefits
which the Company and/or the Subsidiary Undertaking is obliged to provide
(whether now or in the future) to each of its officers, employees and
consultants, or former officers, employees or consultants including particulars
of all commission, incentive, profit sharing, bonus and share option schemes
which the Company and/or the Subsidiary Undertaking has operated whether
contractually binding on it or not together with the entitlement to notice of
employees and consultants and the length of continuous employment of employees
for the purposes of the Employment Rights Act 1996.

 

12.2
No remuneration or other sum whatsoever is due from the Company or the
Subsidiary Undertaking to any officer, employee or consultant or former officer,
employee or consultant other than the outstanding part of any current salaries,
commissions and fees which are payable to the present officers, employees and
consultants.

 

12.3
No variation to any of the terms of employment or consultancy listed in the
Disclosure Letter have been agreed or offered by the Company and/or the
Subsidiary Undertaking and no increases in fees, salaries, wages, pension
contributions or other benefits have been paid or are payable to any officer,
employee or consultant of the Company or the Subsidiary Undertaking since the
Accounts Date nor has there been any negotiation for such an increase, nor any
notification of any demand for such an increase on behalf of any officer,
employee or consultant.


40

--------------------------------------------------------------------------------




12.4
The Company and the Subsidiary Undertaking have, in relation to each of its or
their officers, employees and consultants:

 

 
12.4.1
materially complied with its or their statutory and contractual obligations;

 

 
12.4.2
maintained complete and materially accurate records; and

 

 
12.4.3
conducted adequate immigration checks;

 

12.4.4
None of the employees of the Company or the Subsidiary Undertaking has given
notice terminating his or her contract of employment or engagement, and none of
the employees of the Company or the Subsidiary Undertaking is under notice of
dismissal.

 

12.4.5
No dispute has arisen within the last two years between the Company and/or the
Subsidiary Undertaking and any of its employees or former employees and there
are no present circumstances which are likely to give rise to any such dispute.

 

13
PENSIONS AND OTHER BENEFITS

 
Neither the Company nor the Subsidiary Undertaking has ever agreed to establish,
sponsored, participated in or contributed to any arrangement (whether or not
closed, funded or approved) for providing pensions or other benefits on, or in
anticipation of, the retirement, death, accident or sickness of any current or
former director or employee of the Company and/or the Subsidiary Undertaking,
nor has it agreed or announced any proposal to enter into or establish any such
arrangement.

41

--------------------------------------------------------------------------------




14
PROPERTY

 

 
Neither the Company nor the Subsidiary Undertaking have owned, used or occupied
any property other than the Property.

 

15
INSOLVENCY WINDING UP ETC

 
15.1
No order has been made, petition presented, resolution passed or meeting
convened for the winding up of the Company and/or the Subsidiary Undertaking.

 
15.2
No petition has been presented for an administration order to be made in
relation to the Company and/or the Subsidiary Undertaking, nor has any such
order been made.

 
15.3
No receiver (including an administrative receiver) has been appointed of the
whole or any part of any of the property, assets and/or undertaking of the
Company and/or the Subsidiary Undertaking.

 
15.4
No composition in satisfaction of the debts of the Company and/or the Subsidiary
Undertaking, or scheme of arrangement of its affairs, or compromise or
arrangement between it and its creditors and/or members or any class of its
creditors and/or members, has been proposed, sanctioned or approved.

 
15.5
No distress, distraint, charging order, garnishee order, execution or other
process has been levied or applied for in respect of the whole or any part of
any of the property, assets and/or undertaking of the Company and/or the
Subsidiary Undertaking.

 
15.6
No event has occurred causing, or which upon intervention or notice by any third
party may cause, any floating charge created by the Company and/or the
Subsidiary Undertaking to crystallise or any charge created by it to become
enforceable, nor has any such crystallisation occurred nor is such enforcement
in process.

 
42

--------------------------------------------------------------------------------



15.7
In relation to any property or assets held by the Company and/or the Subsidiary
Undertaking under any hire purchase, conditional sale, chattel leasing or
retention of title agreement or otherwise belonging to a third party, no event
has occurred which entitles, or which upon intervention or notice by a third
party may entitle, the third party to repossess the property or assets concerned
or terminate the agreement or any licence in respect of the same.

 
15.8
Each of the Company and the Subsidiary Undertaking is able to pay its debts
within the meaning of section 123(1)(e) or section 123(2) of the Insolvency Act
1986.

 
15.9
Neither the Company nor the Subsidiary Undertaking has been party to any
transaction with any third party or parties which, in the event of any such
third party going into liquidation or an administration order or a bankruptcy
order being made in relation to it or him, would constitute (in whole or in
part) a transaction at an undervalue, a preference, an invalid floating charge
or an extortionate credit transaction or part of a general assignment of debts,
under sections 238 to 245 (inclusive) and sections 339 to 344 (inclusive) of the
Insolvency Act 1986.

 

15.10
None of the persons who at present is, or who at any time within the last three
years was, a director or officer of the Company and/or the Subsidiary
Undertaking is, or at any material time was, subject to any disqualification
order under the Act (or the acts which it replaced or consolidated), the
Insolvency Act 1985 or the Company Directors Disqualification Act 1986.

 
16
INTELLECTUAL PROPERTY

 

16.1
Complete and accurate particulars are set out in the Disclosure Letter of all
registered Intellectual Property Rights (including applications for such rights)
and material unregistered Intellectual Property Rights owned, used or held for
use by the Company and the Subsidiary Undertaking.

 
43

--------------------------------------------------------------------------------




16.2
Complete and accurate particulars are set out in the Disclosure Letter of all
licences, agreements, authorisations and permissions (in whatever form and
whether express of implied) under which:

 

 
16.2.1
the Company or the Subsidiary Undertaking uses or exploits Intellectual Property
Rights owned by any third party; or

 

 
16.2.2
the Company or the Subsidiary Undertaking has licensed or agreed to license
Intellectual Property Rights to, or otherwise permitted the use of any
Intellectual Property Rights by, any third party.

 

16.3
Except as set out in the Disclosure Letter, the Company or the Subsidiary
Undertaking is the sole legal and beneficial owner of (or applicant for) the
Intellectual Property Rights set out in the Disclosure Letter, free from all
Encumbrances.

 

16.4
The Company and the Subsidiary Undertaking do not require any Intellectual
Property Rights other than those set out in the Disclosure Letter in order to
carry on their activities.

 

16.5
The Intellectual Property Rights set out in the Disclosure Letter are valid,
subsisting and enforceable and nothing has been done or not been done as a
result of which any of them has ceased or might cease to be valid, subsisting or
enforceable. In particular:

 

 
16.5.1
all application and renewal fees and other steps required for the maintenance or
protection of such rights have been paid on time or taken;

 

 
16.5.2
all confidential information (including know-how and trade secrets) owned or
used by the Company or the Subsidiary Undertaking has been kept confidential and
has not been disclosed to third parties (other than parties who have signed
written confidentiality undertakings in respect of such information, details of
which are set out in the Disclosure Letter);

 
44

--------------------------------------------------------------------------------




 
16.5.3
so far as the Sellers are aware, no trade mark or domain name identical or
similar to any such rights has been registered, or is being used by any person
in the same or a similar business to that of the Company or the Subsidiary
Undertaking, in any country in which the Company or the Subsidiary Undertaking
has registered or is using that trade mark, or domain name; and

 

 
16.5.4
there are and have been no claims, challenges disputes or proceedings, pending
or threatened, in relation to the ownership, validity or use of such rights.

 

16.6
Nothing is due to be done within 30 days of Completion the omission of which
would jeopardise the maintenance or prosecution of any of the Intellectual
Property Rights owned or used by the Company or the Subsidiary Undertaking that
are registered or the subject of an application for registration.

 

16.7
So far as the Seller's are aware, there has been no infringement by any third
party of any of the Intellectual Property Rights set out in the Disclosure
Letter, nor any third party breach of confidence, passing off or actionable act
of unfair competition in relation to the business and assets of the Company or
the Subsidiary Undertaking, and no such infringement, breach of confidence,
passing off or actionable act of unfair competition is current or anticipated.

 

16.8
The Sellers warrant on an ongoing basis with respect to the Sellers'
Intellectual Property owned by them, that, at the Completion Date that the
Seller's Intellectual Property:

 

 
16.8.1
has not been copied wholly or substantially from any other source, and that the
use by the Company, the Subsidiary Undertaking or the Seller of the rights
assigned to it will not infringe the rights of any third party; and

 
45

--------------------------------------------------------------------------------




 
16.8.2
have not been licensed or assigned to any third party.

 

16.9
The agreements and licences set out in the Disclosure Letter:

 

16.9.1
are valid and binding;

 

 
16.9.2
have not been the subject of any breach or default by any party or of any event
which, with the giving of notice or lapse of time, would constitute a default;
and

 

 
16.9.3
are not the subject of any claim, dispute or proceeding, pending or threatened.

 

16.10
A Change of Control of the Company or the Subsidiary Undertaking will not result
in the termination of or materially affect any of the Intellectual Property
Rights set out in the Disclosure Letter.

 

16.11
The activities of the Company and the Subsidiary Undertaking and of any licensee
of Intellectual Property Rights granted by the Company or any of the
Subsidiaries:

 

 
16.11.1
have not infringed, do not infringe and are not likely to infringe the
Intellectual Property Rights of any third party; or

 

 
16.11.2
have not constituted, do not constitute and are not likely to constitute any
breach of confidence, passing off or act of unfair competition; or

 

 
16.11.3
have not given and do not give rise to any obligation to pay any royalty, fee,
compensation or any other sum whatsoever.

 
17
INFORMATION TECHNOLOGY

 

17.1
The definitions in this paragraph apply in this agreement.

 
IT System: all computer hardware (including network and telecommunications
equipment) and software (including associated user manuals and other related
documentation) owned, used, leased or licensed by or to the Company or the
Subsidiary Undertaking.
 
46

--------------------------------------------------------------------------------



IT Contracts: all arrangements and agreements under which any third party
provides any element of, or services relating to, the IT System, including
leasing, hire purchase, licensing, maintenance and services agreements.
 

17.2
Complete and accurate particulars of the IT System and all IT Contracts are set
out in the Disclosure Letter.

 

17.3
Except as provided in the IT Contracts, the Company and the Subsidiary
Undertaking own the IT System free from Encumbrances. The Company and the
Subsidiary Undertaking have obtained all necessary rights from third parties to
enable them to make exclusive and unrestricted use of the IT System.

 

17.4
The IT Contracts are valid and binding and no act or omission has occurred that
would constitute a breach of any such contract.

 

17.5
There are and have been no claims, disputes or proceedings arising or threatened
under any IT Contracts.

 

17.6
None of the IT Contracts is liable to be terminated or materially affected by a
Change of Control of the Company and/or the Subsidiary Undertaking.

 

17.7
The elements of the IT System:

 

 
17.7.1
are functioning properly and materially in accordance with all applicable
specifications;

 

 
17.7.2
have not been materially defective or materially failed to function during the
last 2 years;

 
47

--------------------------------------------------------------------------------




 
17.7.3
have sufficient capacity and performance to meet the current and foreseeable
business requirements of the Company and the Subsidiary Undertaking subject to
the matters identified in the model attached as Appendix 1; and

 

 
17.7.4
have been satisfactorily and regularly maintained and the IT System has the
benefit of appropriate maintenance and support agreements.

 

17.8
The Company and the Subsidiary Undertaking have implemented appropriate
procedures, for ensuring the integrity and security of the IT System and the
confidentiality and integrity of all data stored in it.

 

17.9
The Company and the Subsidiary Undertaking have in place a disaster recovery
plan which is documented. A copy of the plan is attached to the Disclosure
Letter.

 
18
DATA PROTECTION

 
18.1
No personal data have been transferred outside the European Economic Area.

 

18.2
The Company and the Subsidiary Undertaking have:

 

 
18.2.1
complied in all respects with the Data Protection Act 1984 and the Data
Protection Act 1998 (together, the "Act"); and

 

 
18.2.2
so far as the Sellers are aware but without having made any further enquiries,
established the procedures necessary to ensure continued compliance with such
legislation.

 

18.3
Neither the Company nor the Subsidiary Undertaking have received any notice or
complaint under the Data Protection Act 1998 alleging non-compliance with the
Act.

 
48

--------------------------------------------------------------------------------




18.4
The Company and the Subsidiary Undertaking have complied with their obligations
under the Privacy and Electronic Communications (EC Directive) Regulations 2003
in respect of the use of electronic communications for direct marketing
purposes.

 
19
INSURANCES

 
19.1
Copies of all insurance policies maintained by the Company and the Subsidiary
Undertaking are attached to the Disclosure Letter.

 
19.2
So far as the Sellers are aware, each of the insurance policies maintained by
the Company or the Subsidiary Undertaking is valid and enforceable and is not
void or voidable. So far as the Sellers are aware, the Company or the Subsidiary
Undertaking has not done anything or omitted to do anything which might make of
its insurance policies void or voidable.

 
19.3
No claim is outstanding under any of the insurance policies and so far as the
Sellers are aware no matter exists which might give rise to a claim under any of
the insurance policies.

 
20
INFORMATION SUPPLIED

 

 
All information contained in this Agreement and the Disclosure Letter is true
and accurate in all material respects.

 
49

--------------------------------------------------------------------------------



Part 2


Limitations on Sellers' Liability



1.
Financial Limits

 

1.1
The Sellers shall not be liable in respect of any Warranty Claim or Tax Covenant
Claim except to the extent that they have a liability in respect of that
Warranty Claim or Tax Covenant Claim in excess of £[**], excluding any liability
for costs and interest, in which event, subject to paragraph 1.2, the Buyer
shall be entitled to claim the whole amount of such Warranty Claim or Tax
Covenant Claim and not merely the excess. 

 

1.2
The Sellers shall not be liable in respect of any Warranty Claim (but excluding
any Warranty Claim in respect of breach of any of the Tax Warranties) unless
they have an aggregate liability in respect of all such Warranty Claims
(excluding all Warranty Claims for which the Sellers have no liability by reason
of paragraph 1.1 and excluding any Warranty Claim in respect of breach of any of
the Tax Warranties) in excess of £[**], excluding any liability for costs and
interest, in which event the Buyer shall be entitled to claim the whole amount
of such Warranty Claim and not merely the excess.

 

1.3
The Sellers shall not be liable in respect of any Warranty Claim in respect of
breach of any of the Tax Warranties or Tax Covenant Claim unless they have an
aggregate liability in respect of all such Warranty Claims (excluding all
Warranty Claims for which the Sellers have no liability by reason of paragraph
1.1) and Tax Covenant Claims in excess of £[**], excluding any liability for
costs and interest, in which event the Buyer shall be entitled to claim the
whole amount of such Warranty Claim and/or such Tax Covenant Claim and not
merely the excess.


50

--------------------------------------------------------------------------------




1.4
For the purposes of this paragraph 1, a Warranty Claim which is based on more
than one event or circumstance, each of which would separately give rise to a
Warranty Claim, shall be treated as a separate Warranty Claim, as the case may
be, in respect of each event or circumstance but for the avoidance of doubt a
number of Warranty Claims arising out of the same circumstances shall be treated
as a single Warranty Claim provided that the Buyer shall not be entitled to
recover Losses in respect of any Warranty Claim where to do so would involve
recovery more than once in respect of the same loss or damage.

 

1.5
The aggregate liability of the Founders for all Warranty Claims and Tax Covenant
Claims, any liability for costs and interest, shall not exceed [**] paid and
payable to the Founders. The liability of each of Matthew Barkway and Andrew
Southon for all Warranty Claims and Tax Covenant Claims, any liability for costs
and interest shall not to each of them exceed the Consideration paid and
payable.

 

2.
Notices

 
If the Buyer becomes aware of any matter giving rise or likely to give rise to a
Warranty Claim, save for a Warranty Claim for breach of any of the Tax
Warranties, it shall give written notice to the Sellers as soon as reasonably
practicable, and in any event on or before the date falling [**] after the date
on which the Buyer becomes aware of that matter and that it gives rise or is
likely to give rise to a Warranty Claim, specifying the matter in reasonable
detail and the nature and a reasonable estimate of the amount of the Warranty
Claim or likely Warranty Claim.
 

3.
Time Limits

 

3.1
The Sellers shall not be liable in respect of any Warranty Claim unless notice
of that Warranty Claim is given in accordance with paragraph 2, or paragraph 7
of Part 1 of Schedule 4 in the case of a Warranty claim for breach of any of the
Tax Warranties, and in the case of a Warranty Claim, is received by them:


51

--------------------------------------------------------------------------------




 
3.1.1
on or before the expiry of [**] from the Completion Date in the case of a
Warranty Claim for breach of any of the Warranties other than the Tax
Warranties;

 

 
3.1.2
on or before the [**] anniversary of the Accounts Date in the case of a Warranty
Claim for breach of the Tax Warranties.

 
3.2
Where notice has been given in respect of any Warranty Claim, save for a
Warranty Claim for breach of any of the Tax Warranties, then that Warranty Claim
shall be deemed to have been irrevocably withdrawn and lapsed unless proceedings
in respect of that claim have been issued and served on the Sellers not later
than the expiry of [**] from the date of that notice or the Warranty Claim is
satisfied, settled or withdrawn before that date.

 
3.3
Where notice has been given in respect of any Warranty Claim for breach of any
of the Tax Warranties then that Warranty Claim shall be deemed to have been
irrevocably withdrawn and lapsed unless proceedings in respect of that claim
have been issued and served on the Sellers not later than [**] or the Warranty
Claim is satisfied, settled or withdrawn before that date.

 
4.
Exclusion of liability: general 

 

4.1
The Sellers shall not be liable in respect of any Warranty Claim to the extent
that the matter giving rise to such Warranty Claim:

 

 
4.1.1
is fairly disclosed in the Disclosure Letter or in any of the documents attached
to the Disclosure Letter; or


52

--------------------------------------------------------------------------------




 
4.1.2
was within the actual or constructive knowledge of the Buyer, the Buyer's
Solicitors or KPMG LLP at the date of this Agreement.

 

4.2
The Sellers shall not be liable (or such liability shall be reduced) in respect
of a Warranty Claim to the extent that there is specific provision or reference
in the Accounts or reasonable details apparent on the face of the Accounts in
respect of the matter relating to the subject of the Warranty Claim.

 

4.3
The Sellers shall not be liable in respect of a Warranty Claim to the extent
that the matter giving rise to the Warranty Claim results from: 

 

 
4.3.1
any act or omission before Completion carried out or omitted at the request or
with the express written approval of the Buyer; or

 

 
4.3.2
any change after Completion in the accounting policies or practices used in
preparing the Accounts; or

 

 
4.3.3
any reorganisation or change after Completion in the ownership of the Shares; or

 

 
4.3.4
any act, event, occurrence or omission after the date of this Agreement
compelled by law, or from the enactment, amendment or change in the
interpretation after that date, of any statute, regulation or practice of any
governmental, regulatory or other body, including a Tax Authority, whether or
not having retrospective effect, or any change after the date of this Agreement
in the rate of Taxation.

 

4.4
The Sellers shall not be liable in respect of any Warranty Claim, save for a
Warranty Claim for breach of any of the Tax Warranties, to the extent that the
matter giving rise to the Warranty Claim constitutes a contingent liability of
the Company or the Subsidiary Undertaking or relates to a liability which is not
capable of being quantified until such liability becomes an actual liability of
the Company or the Subsidiary Undertaking or becomes capable of being quantified
and, in either case, as long as any Warranty Claim arising by reason of a
contingent liability has been notified to the Sellers in accordance with
paragraph 2 then paragraph 3 shall be amended in relation to such Warranty Claim
so as to require that legal proceedings be commenced prior to the later of the
expiry of [**] from the date on which the liability ceases to be contingent and
the expiry of [**] from the Completion Date. 

 
53

--------------------------------------------------------------------------------



5.
Conduct of Claims

 

5.1
If the Buyer or the Company becomes aware of any matter which it believes would
or might give rise to a Warranty Claim (taking no account of paragraph 1.2 for
these purposes) and the Buyer or the Company has a right to make recovery or
claim indemnity from any third party (including under any policy of insurance)
in relation to that matter, then the Buyer shall promptly notify the Sellers of
the right.

 

5.2
If any sum is paid by or on behalf of the Sellers in satisfaction of a Warranty
Claim, and the Buyer or the Company has or subsequently acquires a right to make
recovery or claim indemnity from any third party (including under any policy of
insurance) in respect of the matter giving rise to that Warranty Claim, the
Buyer shall promptly notify the Sellers of the right.

 

5.3
The Buyer shall have conduct of any and all litigation or negotiation provided
that it shall continue to consult with the Sellers with respect to the matter in
question.

 

5.4
If there is any dispute between the Sellers and the Buyer as to whether
liability in respect of any third party claim should be admitted or whether that
claim should be settled or compromised, liability shall not be admitted, and
that claim shall not be settled or comprised, other than in accordance with the
provisions of this paragraph. Any such dispute shall be referred to leading
counsel agreed between the Sellers and the Buyer or, in default of agreement on
or before the date falling [**] after the date on which an individual is first
proposed for the purpose by either the Sellers or the Buyer, by the President
for the time being of the Law Society of England and Wales on the application of
either the Sellers or the Buyer. Any individual to whom a dispute is so referred
shall be instructed in writing to give a written opinion, as soon as is
reasonably practicable, as to which of the courses of conduct proposed by the
Buyer and by the Sellers is most likely to result in the third party claim being
agreed, settled or compromised at the least cost to the Sellers. The decision of
counsel (who shall act as expert and not as arbitrator) shall be final and
binding on the Buyer and the Sellers for all purposes. Counsel's fees and
expenses shall be borne by the Sellers and the Buyer as counsel may determine in
his sole discretion or, if no such determination is made, by the Sellers and the
Buyer in equal shares. The parties shall then implement counsel's decision as
soon as is reasonably practicable.


54

--------------------------------------------------------------------------------




5.5
To the extent that the Buyer or the Company receives any sum or other benefit by
reason of the enforcement of any rights such as are referred to in paragraphs
5.1 or 5.2, then either the Sellers' liability in relation to such Warranty
Claim or potential Warranty Claim shall be reduced by the Amount Recovered, or
if any sum has already been paid by or on behalf of the Sellers in satisfaction
of a Warranty Claim, then the Buyer shall pay the Amount Recovered to the
Sellers on or before the date falling five Business Days after the date on which
that receipt or saving is made. For the purposes of paragraph 1.2 of this
schedule, the Sellers shall be deemed never to have been liable to the Buyer in
respect of the Amount Recovered.

 

5.6
For the purposes of paragraph 5.5 of this schedule, the "Amount Recovered" shall
be equal to so much of the sum or benefit received by reason of the enforcement
of any rights such as are referred to in paragraphs 5.1 or 5.2 as does not
exceed the amount claimed by the Buyer in relation to such Warranty Claim or (as
the case may be) the payment by or on behalf of the Sellers in satisfaction of
the relevant Warranty Claim, less any Taxation payable by the Buyer or the
Company in respect of that receipt and less all reasonable costs and expenses of
the Buyer and the Company in recovering that receipt or saving.


55

--------------------------------------------------------------------------------




6.
Sellers' rights to information 

 
If the Buyer gives notice under paragraph 2 the Buyer shall and shall ensure
that the Company shall allow the Sellers and their duly authorised
representatives and advisers access during normal business hours to any relevant
records or information of the Company and the Subsidiary Undertaking which
relate to the period prior to Completion and those representatives and advisers
to make copies (at the Sellers' cost) of those records and information.
 

7.
Remedies 

 
The Buyer irrevocably and unconditionally waives any right it may have to
rescind this Agreement for any non-fraudulent misrepresentation, whether or not
contained in this Agreement.
 

8.
Relief

 

8.1
The amount of any Warranty Claim shall take into account the relief from
Taxation arising by virtue of the loss or damage in respect of which the
Warranty Claim was made.

 

8.2
Nothing in this Agreement shall derogate from the Buyer's obligation to mitigate
any loss which it suffers in consequence of a breach of the Warranties.

 
56

--------------------------------------------------------------------------------




8.3
The Buyer for itself and the Buyer's Group warrants and represents to the
Sellers (and accepts that the Sellers are relying upon this warranty and
representation in entering into this Agreement) neither it nor any of its agents
or advisers, from the written information provided to it by the Sellers, is
aware, as of the date of this Agreement, of any matter or thing which it knows
to be inconsistent with the Warranties or to constitute a breach of the
Warranties.

 

9.
Tax Warranty Claims

 
The provisions of paragraphs 6 (Recovery from Other Persons) and 7 (Conduct of
Tax Affairs) of Part 1 of Schedule 4 shall mutatis mutandi apply to any claim
for breach of the Tax Warranties as if set out in this schedule and, for these
purposes, a "Potential Liability" shall include a potential liability for a
claim for breach of Tax Warranty.

57

--------------------------------------------------------------------------------



Schedule 4
 
Part 1
 
Tax Covenants
 
1
Definitions and Interpretation

 

 
1.1
Definitions

 
In this Schedule:
 
"Accounts Relief" means any Relief which has been treated as an asset in the
Accounts or has been taken into account in reducing or eliminating any provision
for deferred tax which appears or would, but for the presumed availability of
such Relief, have appeared in the Accounts;
 
"Event" means any event, occurrence, transaction, action or omission and without
limitation includes the earning, receipt or accrual of any profit income or gain
or distribution, failure to distribute, acquisition, disposal, transfer,
payment, loan or advance, membership or ceasing to be a member of a group or VAT
group, the death of any person, entering into this Agreement and Completion
itself and:
 

 
1.1.1
any reference to an Event occurring shall include any Event which is deemed to
have occurred; and

 

 
1.1.2
any reference to an Event occurring on or before a particular date shall include
an Event which is deemed to have occurred on or before that date.

 
"Group Relief" means any Relief surrendered or claimed pursuant to Chapter IV of
Part X of the Taxes Act, advance corporation tax surrendered or claimed pursuant
to section 240 of the Taxes Act, any tax refund surrendered or claimed pursuant
to section 102 Finance Act 1989;

58

--------------------------------------------------------------------------------



"Post Accounts Date Relief" means any Relief of or made available to any Group
Company arising in respect of an Event occurring or period commencing after the
Accounts Date;
 
"Buyer Relief" means any Accounts Relief or Post Accounts Date Relief;
 
"Relevant Amount" has the meaning set out in paragraph 5.3;
 
"Relief" means any loss, relief (including group relief), allowance, exemption,
set-off, deduction, right to repayment or credit or other relief of a similar
nature in respect of any Tax or relevant to the computation of any income,
profits or gains (or deemed income, profits or gains) for the purposes of any
Tax and any right to a payment or other consideration for the surrender of group
relief;
 

 
1.2
Construction. References to any English legal term for any action, remedy,
method of judicial proceedings, legal document, legal status, court, official or
any legal concept or thing shall in respect of any jurisdiction other than
England be deemed to include what most nearly approximates in that jurisdiction
to the English legal term.

 

 
1.3
Instalment payments of Tax. Any reference in this Schedule to a liability to or
for Tax shall include a liability to make an instalment payment of Tax.

 

 
1.4
Deemed accounting period closure. For the purposes of determining any liability
of the Sellers under paragraph 2 of this Schedule an accounting period of each
Group Company shall be deemed to have closed on Completion.

 
59

--------------------------------------------------------------------------------




 
1.5
Meaning of "Indemnify". In this Schedule, unless otherwise specified, references
to "indemnify" or "indemnifying" any person against any circumstance include
indemnifying and keeping him harmless from all actions, claims and proceedings
from time to time made against that person and all loss or damage and all
payments, costs or expenses made or incurred by that person as a consequence of
or which would not have arisen but for that circumstance.

 

 
1.6
Meaning of "75% subsidiary". In this Schedule, a Group Company is a 75%
subsidiary of another Group Company if it is a 75% subsidiary of the Group
Company for the purposes of sections 838(1) and 413(7) of the Taxes Act.

 
2
Covenant 

 

 
2.1
Covenant to pay Tax Liabilities. Subject to the provisions of paragraph 3 of
this Schedule, [**] covenant to the Buyer to pay to the Buyer on the due date in
the Due Proportions (for the avoidance of doubt, so far as possible by way of
adjustment to the consideration for the sale of the Shares) an amount equal to
any of the following:

 

 
2.1.1
any liability of any Group Company for Tax arising as a consequence of or by
reference to any Event occurring on or before the Completion Date;

 

 
2.1.2
any liability of any Group Company for Tax which would not have arisen but for
the loss, reduction, modification or disallowance of an Accounts Relief as a
consequence of or by reference to any Event occurring on or before the
Completion Date;

 
60

--------------------------------------------------------------------------------




 
2.1.3
any liability of any Group Company for Tax in respect of which the Sellers would
have been liable under paragraph 2.1.1 but which is not payable as a consequence
of or by reference to the use or set-off of a Buyer Relief;

 

 
2.1.4
the amount which would have been obtained but for the loss, disallowance or
reduction of any right to repayment of Tax (including any repayment supplement
or interest) or non-receipt of payment or other consideration for the surrender
of group relief which has been treated as an asset in the Accounts or has been
taken into account in computing (and so reducing or eliminating) any provision
for deferred Tax appearing or which would have appeared in the Accounts;

 

 
2.1.5
any liability of the Buyer or any Group Company for reasonable costs or expenses
reasonably and properly incurred by the Buyer or the relevant Group Company in
connection with any successful claim under this Schedule, or successfully taking
or defending any action under this Schedule;

 

 
2.1.6
any liability of any Group Company for Tax which the relevant Group Company is
or became liable to discharge by virtue of its relationship with any person
(other than another Group Company or any member of the Buyer's Group) at any
time before Completion;

 

 
2.1.7
any liability of any Group Company for Tax arising as a consequence of the
payment of the Deferred Consideration;

 

 
2.1.8
any liability to repay to any person other than a Group Company the whole or
part of any payment received for group relief, or make a payment for group
relief, in each case pursuant to any agreement or arrangement entered into on or
before Completion;

 
61

--------------------------------------------------------------------------------




 
2.1.9
any liability of any Group Company for Tax arising as a consequence of or in
connection with any loan, advance or dividend paid by any Group Company. 

 
3
Limitations on Liability

 

 
3.1
The Sellers shall not be under any liability under this part of this Schedule to
the extent that:

 

 
3.1.1
provision or reserve for such liability is made or reflected in the Accounts
including any provision or reserve made in respect of deferred tax or payment or
discharge of such liability was taken into account therein;

 

 
3.1.2
the liability arises or is increased as a result of any retrospective change or
changes in the tax rates or in the law of taxation announced after the date of
this Agreement (including any retrospective change in published practice of any
Tax Authority which is published in a form intended to be made available to
taxpayers generally);

 

 
3.1.3
the liability would not have arisen but for a voluntary transaction, action or
omission by a Group Company or the Buyer at any time after Completion other than
any such transaction, action or omission:

 

 
(i)
which occurred after Completion in the ordinary course of business of the
relevant Group Company or the Buyer as conducted at Completion; or

 
62

--------------------------------------------------------------------------------




 
(ii)
which it was outside the power of the relevant Group Company or the Buyer to
prevent or was pursuant to a legally binding obligation entered into by the
relevant Group Company before Completion;

 

 
3.1.4
the liability would not have arisen or would have been reduced or eliminated but
for a failure on the part of any Group Company to make any claim, election,
surrender or disclaimer or give any notice or consent or do anything after
Completion the making, giving or doing of which was taken into account in the
Accounts and in relation to which the Seller has given the Buyer reasonable
notice of the requirement to make such claim, election, surrender or disclaimer
or to give such notice or consent or do such act after Completion;

 

3.1.5
the liability arises from or is increased by:

 

 
(i)
any change of the accounting reference date of a Group Company on Completion or
any subsequent change thereafter; or

 

 
(ii)
any change after Completion in accounting policy or the basis upon which a Group
Company values its assets save where such change in accounting policy or basis
of valuation is necessary to comply with generally accepted accounting standards
and policies applicable to the relevant accounting periods;

 

 
3.1.6
the liability would not have arisen but for the loss, reduction, modification or
disallowance of any relief for trading losses (other than a Buyer's Relief)
which would otherwise have been available to a Group Company but for cessation
of trade, or a change in the nature or conduct of the trade carried on by the
relevant Group Company after Completion or the transfer of any trade or business
or any reconstruction or reorganisation of the share capital of the relevant
Group Company occurring after Completion;

 
63

--------------------------------------------------------------------------------




 
3.1.7
the liability arises as a result of or is otherwise attributable to any
voluntary disclaimer of or revision after Completion of a claim for capital or
other allowances in respect of any period ending on or before the Accounts Date;

 

 
3.1.8
the liability relates to stamp duty or stamp duty reserve tax arising out of the
transfer of the Shares or agreement to transfer the Shares;

 

 
3.1.9
the liability would not have arisen but for anything done or omitted to be done
at the written request of the Buyer;

 

 
3.1.10
the liability has been satisfied by the Sellers by reason of being liable for
such Tax under section 767A or 767AA of the Taxes Act or liable to the Buyer
under any other statutory provision;

 

 
3.2
For the avoidance of doubt, paragraphs 1.1, 1.3 and 1.5 of Part 2 of Schedule 3
shall apply in respect of any Tax Covenant Claim.

 

 
3.3
The Sellers shall not be liable in respect of any claim under this Schedule,
unless notice of such claim has been given in accordance with paragraph 7 before
or on 31 December 2014.

 

 
3.4
If the Buyer is entitled to claim under this Schedule or under the Tax
Warranties in respect of the same subject matter, the Buyer may claim under
either or both, but payments under this Schedule shall be treated as being made
in satisfaction of the claim for breach of Tax Warranty in respect of the same
subject matter and vice versa.


64

--------------------------------------------------------------------------------



4
Mitigation

 

 
4.1
Mitigation of liability. The Buyer shall, to the extent permitted by law, at the
direction of the Sellers, procure that each Group Company will take all such
steps as the Sellers may reasonably require to use any Relief (other than any
Buyer Relief) available (provided the Sellers indemnify and secure the relevant
Group Company to its reasonable satisfaction in respect of any cost incurred in
order to secure the Relief) to mitigate or eliminate any liability for Tax for
which the Sellers would be liable under this Schedule, such Relief to be used in
priority to Reliefs arising after Completion in so far as may be permissible
under applicable Tax law, and at the Sellers' expense deliver to the Sellers a
certificate from the auditors of the relevant Group Company for the time being
confirming that all such Reliefs have been so used Provided that this paragraph
4.1 shall not prejudice any rights of the Buyer under this Schedule.

 
5
Over-Provisions, Reliefs, etc

 

5.1
Over-provisions. If the auditors for the time being of any Group Company shall
certify at a time when the relevant Group Company is a 75 per cent subsidiary of
the Buyer (at the request made within three years of Completion and expense of
the Sellers) that any provision for Tax in the Accounts has proved to be an
over-provision, then the amount of such over-provision shall be dealt with in
accordance with paragraph 5.3.

 

65

--------------------------------------------------------------------------------




 
5.2
Reliefs. If the auditors for the time being of any Group Company shall certify
(at the request and expense of the Sellers) that any Tax which has resulted in a
payment having been made or becoming due from the Sellers under this Schedule
has given or will give rise to a Relief (other than an Accounts Relief) for any
Group Company which would not otherwise have arisen and which has given rise to
a reduction in Tax of any Group Company for which the Sellers are not liable
under this Schedule, then the amount by which that liability is so reduced shall
be dealt with in accordance with paragraph 5.3.

 

 
5.3
Set-off of Relevant Amounts. Where it is provided under paragraph 5.1 or 5.2
that any amount (the "Relevant Amount") is to be dealt with in accordance with
this paragraph the Relevant Amount shall first be set off against any payment
then due from the Sellers under this Schedule then second to the extent that
there is an excess a refund shall be made to the Sellers of any previous payment
or payments made by the Sellers under this Schedule (and not previously refunded
under this Schedule) up to the amount of the excess and then third to the extent
that there remains an excess the remainder of that excess shall be carried
forward and set of against any future payment or payments which become due from
the Sellers under this Schedule.

 

 
5.4
Auditors' certificate. Where any such certification as is mentioned in paragraph
5.1 or 5.2 has been made, the Sellers or the Buyer or any Group Company may
request the auditors for the time being of the relevant Group Company to review
(at the expense of the requesting party) such certification in the light of all
relevant circumstances, including any facts which have become known only since
such certification, and to certify whether such certification remains correct or
whether, in the light of those circumstances, the amount that was the subject of
such certification should be amended.

 
66

--------------------------------------------------------------------------------




 
5.5
Effect of Auditors certificate. If the auditors certify under paragraph 5.4 that
an amount previously certified should be amended, that amended amount shall be
substituted for the purposes of paragraph 5.3 as the Relevant Amount in respect
of the certification in question in place of the amount originally certified,
and such adjusting payment (if any) as may be required by virtue of the
above-mentioned substitution shall be made as soon as practicable by the Sellers
or Buyer as appropriate.

 
6
Recovery from other Persons

 

 
6.1
Recovery from other persons. If, in the event of any payment becoming due from
the Sellers under paragraph 2, a Group Company either is immediately entitled at
the due date for the making of that payment to recover from any person (not
being a Group Company or the Sellers, but including any Tax Authority) any sum
in respect of the liability that has resulted in that payment becoming due from
the Sellers, or at some subsequent date becomes entitled to make such a
recovery, then the Buyer shall procure that the Group Company entitled to make
that recovery shall (in either of those cases) notify the Sellers of its
entitlement and shall within a reasonable period of it becoming aware of the
entitlement, if so required by the Sellers, take all appropriate steps to
enforce that recovery (keeping the Sellers fully informed of the progress of any
action taken) and shall if the Sellers has made a payment under paragraph 2 in
respect of the Liability in question account to the Sellers for whichever is the
lesser of:

 

 
6.1.1
any sum so recovered (including any interest or repayment supplement paid by the
Tax Authority or other person on or in respect thereof less any Tax chargeable
on the relevant Group Company in respect of that interest); and


67

--------------------------------------------------------------------------------




 
6.1.2
the amount paid by the Sellers under paragraph 2 in respect of the liability in
question,

 
Provided that neither the Group Company nor the Subsidiary Undertaking shall be
required to take such steps unless the Sellers agrees to indemnify and secure it
to the reasonable satisfaction of the Buyer for all losses, costs, damages and
expenses occurred in seeking such recovery.
 
7
Conduct of Tax Affairs

 

7.1
Interpretation. In this paragraph:

 

 
7.1.1
"Potential Liability" means a liability to or claim for Tax which may result in
a claim against the Sellers under this Schedule, or which may do so if paragraph
3 of this Schedule were not to apply;

 

7.1.2
"Relevant Period" means:

 

 
(i)
in relation to corporation tax, any accounting period ended on or before the
Accounts Date;

 

 
(ii)
in relation to any other Tax, any period ended before Completion in respect of
which the relevant Group Company is required to make a return or a payment to a
Tax Authority.

 

 
7.2
Potential Liabilities.

 

 
7.2.1
Notification. If the Buyer or any Group Company becomes aware of a Potential
Liability of which the Sellers are not then aware the Buyer shall give written
notice thereof to the Sellers (which notice shall set out reasonable particulars
of the basis and amount of such Potential Liability to the extent that the same
are available) as soon as reasonably practicable and in any event within 25
Business Days of first so becoming aware.

 
68

--------------------------------------------------------------------------------




 
7.2.2
Conduct. The Buyer shall have sole conduct of all tax affairs of the Company and
the Subsidiary Undertaking.

 

7.2.3
Buyer obligations

 

 
(i)
Action. Provided that the Sellers indemnify and secure the Buyer and the
relevant Group Company to the reasonable satisfaction of the Buyer against all
losses, liabilities, costs, damages and expenses (including any further
liability to Tax or interest on overdue Tax) which may thereby be incurred, the
Buyer shall take, or shall procure that the relevant Group Company shall take,
such action as the Sellers may reasonably request in writing to avoid, dispute,
resist, defend, appeal or compromise any Potential Liability; provided that
where the Potential Liability has to be paid before an appeal can be made or
before any other action requested by the Sellers can be taken, the Buyer shall
not be obliged to take or procure that the relevant Group Company take such
action until the Sellers shall have paid to the Buyer for the purpose of
discharging the Potential Liability, an amount equal to the said liability.

 

 
(ii)
Timing. The Buyer shall or shall procure that the relevant Group Company takes
any action pursuant to sub-paragraph (i) above as soon as reasonably practicable
and shall use its reasonable endeavours to procure that any action is taken
within the time limit for the valid taking of such action, provided that if such
time limit has expired and the taking of such action might be validated by the
exercise of judicial or administrative discretion, and the Sellers so request
not more than 15 days after expiry of such time limit, the Buyer shall procure
that the relevant Group Company requests that such discretion be exercised in
favour of the relevant Group Company and, if such discretion is so exercised
and, if so required under paragraph (i) above that the relevant Group Company
takes such action.

 
69

--------------------------------------------------------------------------------




 
(iii)
Examples of subject - matter of instructions. Without prejudice to the
generality of this paragraph but subject also to the other provisions of this
paragraph, the Buyer shall procure that the relevant Group Company gives
consideration to the Sellers' reasonable instructions with regard to:

 

 
-
the form and content of documents to be served, lodged or disclosed in
connection with any proceedings taken by the relevant Group Company pursuant to
paragraph (i) above and the extent of any such disclosure or of any disclosure
in response to enquiries which is reasonable to suppose might lead to such
proceedings being taken;

 

 
-
the choice of, and the content of instructions to, solicitors and Counsel for
the purposes of any such proceedings;

 
70

--------------------------------------------------------------------------------




 
-
the choice of witnesses and the subject matter of their witness statements;

 

 
-
the choice (in conjunction with the Sellers' advisers and Counsel) of arguments
to be advanced or points to be conceded in any such proceedings; and

 

 
-
the lodging or contesting of any appeals, any tactical decisions and any
decisions in response to any offers of settlement in connection with such
proceedings.

 

7.2.4
Buyer Protection

 

 
(i)
Appeals. Neither the Buyer nor any Group Company shall be obliged to take any
action pursuant to this paragraph 7.2 which involves contesting a Potential
Liability beyond the first appellate body (excluding the authority or body
demanding the Tax in question) in the jurisdiction concerned unless the Sellers
at their own expense and after disclosure of all relevant information obtain and
deliver to the Buyer the written opinion of tax Counsel of appropriate
experience to the effect that appealing or defending an appeal in respect of the
Potential Liability will on a balance of probabilities be successful. The Buyer
shall have the right to submit to tax Counsel any matters or arguments which in
the reasonable opinion of the Buyer may be material for the proper consideration
of tax Counsel and shall have the right to attend any consultation with tax
Counsel.

 
71

--------------------------------------------------------------------------------




 
(ii)
Settling claims. The Buyer or any Group Company may compromise, settle,
discharge or otherwise deal with any Potential Liability without reference to
the Sellers if the Sellers at any time notify the Buyer that they do not wish to
exercise their rights under this paragraph 7 or if the Sellers do not request
the Buyer in writing to take any appropriate action within [**] of notice to the
Sellers given pursuant to paragraph 7.2.1or if the Sellers fail to indemnify and
secure the Buyer and the relevant Company to the reasonable satisfaction of the
Buyer within a period of time (commencing with the date of the notice given to
the Sellers) that is reasonable having regard to the nature of the Potential
Liability and the existence of any time limit in relation to avoiding,
disputing, defending, resisting, appealing or compromising such Potential
Liability and which period will not in any event exceed a period of [**].

 

 
7.3
Buyer conduct

 

 
7.3.1
Conduct. The Buyer shall have sole conduct of all tax affairs of each Group
Company.

 

 
7.3.2
Assisting the Buyer. The Sellers shall give the Buyer and/or the relevant Group
Company all assistance as may reasonably be required to enable the Buyer and/or
the relevant Group Company to deal with the tax affairs of the Companies which
are not Sellers Conduct Matters, Sellers Appeals or Potential Liabilities of
which the Sellers have conduct.

 
72

--------------------------------------------------------------------------------




7.3.3
Keeping the Sellers informed. The Buyer shall procure that:

 

 
(i)
the Sellers receive copies of all draft corporation tax returns, computations,
amended returns and material correspondence relating thereto in respect of each
Group Company for its pre-Completion Period; and

 

 
(ii)
any representations made promptly, and in any event within seven days after
provision of the returns, computations, amended returns and/or correspondence
referred to above, will be considered reasonably and in good faith.

 
8
Due Date of Payment

 

 
8.1
Due date of payment. Where the Sellers become liable to make any payment under
paragraph 2, the due date for the making of that payment in cleared funds shall
be:

 

 
8.1.1
in a case that involves an actual payment of Tax by the relevant Group Company,
the day preceding the date that is the last date on which such Group Company
would have had to have paid to the appropriate Tax Authority the Tax that has
given rise to the Sellers' liability under this Schedule in order to avoid
incurring a liability to interest or a charge or penalty in respect of that Tax
liability or in order to enable the liability in question to be appealed; or

 

 
8.1.2
in a case falling within paragraph 2.1.2 the day preceding the date that is the
last date on which the Tax, which but for such loss, reduction, modification or
disallowance would have been saved, has to be paid to the appropriate Tax
Authority in order to avoid incurring a liability to interest or a charge or
penalty in respect of that Tax;

 
73

--------------------------------------------------------------------------------




 
8.1.3
in a case falling within paragraph 2.1.3, the day payment would have been due
under 8.1.1 above assuming the Post Accounts Date Relief had not been used or
set off as envisaged in paragraph 2.1.3; or

 

 
8.1.4
in a case falling within paragraph 2.1.4 the date on which the repayment of Tax
or payment or other consideration for the surrender of group relief would have
been payable; or

 

8.1.5
in a case falling within paragraph 2.1.5, within 30 days of demand;

 

 
8.1.6
in any other case falling within paragraph 2, on the date on which the relevant
Group Company is required to meet such liability;

 

 
8.2
Interest for late payment. The Sellers shall not be liable to pay interest for
late payment to the extent that such interest:

 

 
8.2.1
arises only as a result of any failure to give notice of a Potential Liability
under paragraph 7.2.1 of this Schedule; or

 

 
8.2.2
in respect of any period of time in relation to which interest is due as a
liability for Tax under paragraph 2 of this Schedule.

 
9
Deductions from Payments

 

 
9.1
No deductions or withholdings. All sums payable by the Sellers to the Buyer
under this Schedule shall be paid free and clear of all deductions or
withholdings whatsoever, save only as may be required by law.

 
74

--------------------------------------------------------------------------------




 
9.2
Gross-up for deductions. If any deductions or withholdings are required by law
to be made from any of the sums payable as mentioned in paragraph 9.1, the
Sellers, save where the deduction or withholding would not have been required
but for any assignment or novation of the Buyer's rights under this Agreement or
this Schedule or change in residence or tax status of the Buyer or the relevant
Group Company, shall be obliged to pay to the Buyer such sum as will, after the
deduction or withholding has been made (and allowing for any credit the Buyer is
entitled to receive in respect of such deduction or withholding), leave the
Buyer with the same amount as it would have been entitled to receive in the
absence of any such requirement to make a deduction or withholding. The
provisions of paragraphs 4, 5.2, 6 and 8 shall apply, mutatis mutandis, to any
payment required under this paragraph.

 
10
Buyer Covenants

 

 
10.1
The Buyer hereby covenants with the Sellers to pay an amount by way of
adjustment to the consideration for the sale of the Shares equal to any Tax paid
by the Sellers under sections 767A, 767AA and 767B of the Taxes Act to the
extent that such Tax is not of a type which would allow it to be claimed from
the Sellers under paragraph 2 of this Schedule.

 

 
10.2
Paragraphs 4, 5.2, 6, 7, 8 and 9 shall apply to the covenants in this paragraph
as they apply to the covenants in paragraph 2 mutatis mutandis.

 
75

--------------------------------------------------------------------------------



Schedule 4
 
Part 2
 
Tax Warranties
 
1
Returns and payment of Taxation

 

1.1
All information, notices, accounts, statements, reports, computations and
returns which ought to have been made have been properly and duly submitted by
each Group Company to the relevant Tax Authority within the required time period
and are accurate, comply with each Group Company's obligations under all
applicable provisions within the relevant jurisdiction (including but not
limited to corporation tax self-assessment, PAYE, US federal and state income
tax, sales tax, withholding tax and social security obligations), and are
neither the subject of any dispute nor are the Sellers aware of any
circumstances under which anything contained in any such information, notices,
accounts, statements, reports, computations or returns are likely to become the
subject of any dispute.

 

1.2
All Taxation for which each Group Company is liable including amounts provided
for since the Accounts Date or for which each Group Company is liable to account
have been duly provided for and no Group Company has incurred any liability to
interest or penalties in respect of such amounts.

 

1.3
No Group Company is, nor has it been at any time since the date of its
incorporation, liable to pay, to reimburse or to indemnify any person (including
a Tax Authority) in respect of the Taxation liability of a third person whether
or not as a consequence of that third person failing to discharge that
liability.

 
76

--------------------------------------------------------------------------------




1.4
No Group Company has since the date of its incorporation paid or become liable
to pay and there are no circumstances by reason of which a Group Company is
likely to become liable to pay, a fine or penalty.

 

1.5
Each Group Company has complied with all notices served on it by any Tax
Authority and no such notice remains outstanding.

 

1.6
No Group Company is subject to any control visit, audit, enquiry or
investigation by any Tax Authority and the Sellers are not aware of any
circumstances that make it reasonable to expect that such a control visit,
audit, enquiry or investigation will take place within the next [**].

 

1.7
The Disclosure Letter gives all relevant particulars of any concession,
agreement or other formal or informal arrangement with any Tax Authority which
has affected the amount of Tax chargeable on or the amount of any Relief
available to any Group Company and of any fact or circumstance from which it is
reasonable to conclude that such concession, agreement or arrangement might not
be available after Completion.

 
2
Taxation claims, liabilities and reliefs

 

2.1
Details of all matters relating to Taxation in respect of which each Group
Company (either alone or jointly with any other person) has, or at Completion
will have, an outstanding entitlement:

 

2.1.1
to make a claim or election in respect of Taxation or any Relief;

 

2.1.2
to make an appeal (including a further appeal) against an assessment to
Taxation;

 
77

--------------------------------------------------------------------------------


 
 

 
2.1.3
to make an application for the postponement of, or the payment by instalments
of, any Taxation; or

 

 
2.1.4
to disclaim or require the postponement of any allowance or relief,

 
have been Disclosed in the Disclosure Letter (including, where the claim,
election, appeal, application or disclaimer must be made within eight weeks of
Completion, the last date by which it must be made).
 

 
2.2
No Group Company has, or may become, liable to make any payment or reimbursement
or give any indemnity in respect of Taxation, or any amounts, as a result of the
failure of any person to discharge Taxation, where such Taxation relates to a
profit, income or gain, transaction, event, omission or circumstance arising,
occurring or deemed to arise or occur (wholly or partly) prior to Completion.

 
3
Tax residence and status

 

 
3.1
For the purposes of Taxation the Company has been resident in the United Kingdom
at all times since its incorporation and will be so resident at Completion, and
has never been resident in or liable to Taxation in any other jurisdiction for
any Taxation purpose.

 

 
3.2
For the purposes of Taxation the Subsidiary Undertaking has been resident in the
United States of America at all times since its incorporation and will be so
resident at Completion, and has never been resident in or liable to Taxation in
any other jurisdiction for any Taxation purpose.

 

 
3.3
No circumstances have occurred which could give rise to a liability on a Group
Company under section 132 FA 1988 (Liability of other persons for unpaid tax) or
sections 185 TCGA (Deemed disposal of assets on a Group Company ceasing to be
United Kingdom tax resident) and no Group Company has been party to any election
under section 187 TCGA (Postponement of charge on deemed disposal under section
185) or any equivalent provisions in the jurisdiction of the relevant Group
Company.

 
78

--------------------------------------------------------------------------------


 

 
3.4
The Company is a close company within the meaning of section 414 of ICTA. The
Company is not nor has it at any time been a close investment holding company
within the meaning of section 13A of ICTA.

 

 
3.5
No distributions within section 418 of ICTA or transfers of value within section
94 Inheritance Tax Act 1984 (charge on participators) has been made by any Group
Company

 

 
3.6
No loan or advance within section 419 ICTA (loans to participators etc) has been
made or agreed to be made by any Group Company and no Group Company has, since
the Accounts Date, released or written off, and there is no agreement or
arrangement for the release or writing off of the whole or part of the debt in
respect of any such loan or advance.

 

 
3.7
Full disclosure has been made of any election or claim (including but not
limited to any "check the box" election in respect of US taxation) that affects
or may affect the Tax treatment of any Group Company.

 
4
Corporation Tax on chargeable gains

 
Since the Accounts Date no Group Company has entered into or been a party to a
transaction which will or may give rise to a liability to tax on any capital
gain.
 
79

--------------------------------------------------------------------------------


 
5
Shares owned by directors or employees

 
All shares in the Company owned by any person who is or has been a director or
employee of any Group Company, or any person who is connected with such a
person, have been acquired at a price equal to UMV (as defined in section 428
Income Tax (Earnings and Pensions) Act 2003) and any such person who is subject
to Taxation on income in the UK has entered into a valid election under section
431 Income Tax (Earnings and Pensions) Act 2003.
 
6
Value Added Tax

 

 
6.1
The Company:

 

 
6.1.1
is a duly registered taxable person for the purposes of VAT and has complied
fully with all statutory requirements, orders, provisions, directions or
conditions relating to VAT;

 

 
6.1.2
maintains and has at all times maintained complete, correct and up-to-date
records for the purposes of the legislation relating to VAT and has preserved
such records in such form and for such periods as are required by such
legislation;

 

 
6.1.3
is not in arrears with any payment or returns required under any legislation
relating to VAT and is not liable to any abnormal or non-routine payment, or any
forfeiture or penalty or default surcharge, or to the operation of any penal
provision or to pay any interest relating to VAT;

 

 
6.1.4
has not been required by HM Revenue & Customs to give security under any
legislation relating to VAT; and

 
80

--------------------------------------------------------------------------------


 

 
6.1.5
is not and has never been a member of VAT group for the purposes of S.43 VATA.

 

 
6.2
The Subsidiary Undertaking is not and has never been registered, and is not and
has never been required to be registered, as a taxable person for the purposes
of VAT.

 

 
6.3
The Disclosure Letter contains particulars of the prescribed accounting periods
for VAT that apply to the Company.

 

 
6.4
The Disclosure Letter contains all relevant particulars of any property in
respect of which an election has been made to waive exemption from VAT under
paragraph 2 of Schedule 10 to the VATA.

 

 
6.5
The Disclosure Letter contains all relevant particulars of any assets owned by
any Group Company which are capital items that are subject to the capital goods
scheme under Part XV of the VAT Regulations 1995.

 
7
Stamp Duty 

 
Each Group Company has duly paid all stamp duty land tax and all stamp duty
reserve tax for which it is or has at any time been liable and no document
pursuant to which a Group Company has any right is held by or on behalf of that
Group Company outside the UK which would attract stamp duty if bought into the
United Kingdom and no Group Company is liable to pay any penalty, interest or
fine in respect of stamp duty or stamp duty reserve tax or to forfeiture of any
relief from any such duty, penalty, interest or fine and so far as the Sellers
is aware, there are no circumstances including execution, substantial
performance of any contract for a land transaction and performance of this
agreement which may result in a Group Company becoming liable to any such
penalty, interest or fine or to any such forfeiture.
 
81

--------------------------------------------------------------------------------


 
8
Tax Avoidance

 

 
8.1
No Group Company has incurred nor will any Group Company incur any Tax Liability
as a consequence of the relevant Group Company entering into any scheme which
has as its main purpose the avoidance of Tax.

 

 
8.2
No Group Company has engaged in any transaction or entered into any arrangements
in respect of which it is reasonably foreseeable that there may be substituted,
or that any Tax Authority may seek to substitute, for the purposes of any
Taxation, consideration that is different, in amount or in nature, from the
actual consideration given or received.

 
9
Miscellaneous

 

 
9.1
The Company has not done or been party to the doing of anything which would be
an offence under section 766 ICTA (offences in connection with creation, issue
or transfer of shares or debentures of overseas companies).

 

 
9.2
The Company is not required to bring into account for any Tax purposes any
earnings, income, profits or gains of an entity which is resident for Tax
purposes in a different jurisdiction from that of the relevant Group Company. In
so far as UK Taxation is concerned, this refers to any amounts which might be
required to recognised under Chapter IV Part XVII of ICTA (controlled foreign
companies) or Section 13 TCGA (attribution of gains to members of certain
non-resident companies).

 

 
9.3
To the extent that the Group Company has an interest in a controlled foreign
company (as defined in section 747 (1) and (2) ICTA), exemption from
apportionment does not depend and has not in any accounting period of the
Company ending within the last three years depended solely on the controlled
company in question pursuing an acceptable distribution policy (as defined by
Part 1 Schedule 25 ICTA) and/or satisfying the test set out in Section 748 (3)
(the motive test).

 
82

--------------------------------------------------------------------------------


 

 
9.4
For each accounting period of the relevant Group Company ending within the last
three years, the Disclosure Letter contains all relevant details of:

 

 
9.4.1
any Double Taxation Relief arising to the Group Company;

 

 
9.4.2
the utilisation of that Double Taxation Relief by way of credit against Tax or
deduction in computing Tax by the Group Company;

 

 
9.4.3
the amounts (if any) of eligible unrelieved foreign tax (as defined by section
896B ICTA) arising to the Group Company;

 

 
9.4.4
the amounts (if any) of Double Taxation Relief that the Group Company has been
unable to utilise or to treat as eligible unrelieved foreign tax;

 

 
9.4.5
the extent (if any) by which the amount of Double Taxation Relief which would
otherwise arise or be available for utilisation or treatment as eligible
unrelieved foreign tax falls or has fallen to be restricted or which it is
reasonably foreseeable that a Tax Authority will seek to treat as restricted by
reason of:

 

 
(a)
the application of Section 795A (failure to minimise the foreign tax in
question) or

 

 
(b)
the application of Sections 798 or 803 ICTA (relief restricted to amount arising
on profit margin) or

 

 
(c)
the existence of, or there having been, any scheme or arrangement the purpose,
or one of the main purposes, of which is or was to give rise to an amount of
Double Taxation Relief

 
where
 
83

--------------------------------------------------------------------------------


 
Double Taxation Relief means any Tax Relief referred to in Section 788 ICTA or
given under Section 790 Taxes whether with respect to Tax withheld, deducted, or
charged directly or with respect to underlying tax (as defined by Section 792
(1) ICTA).

84

--------------------------------------------------------------------------------



Schedule 5
 
Intellectual Property Rights
 
TM Number
   
Mark Text
 
 
Type
 
 
Date
 
 
Status
 
 
Classes
 
2337771
 
 
ATLANTISWEB
 
 
WO
 
 
15.07.2003
 
 
Registered
 
 
09
 


85

--------------------------------------------------------------------------------



Schedule 6
 
Deferred Consideration
 
1.
Definitions

 
1.1
In this schedule (unless inconsistent with the context or otherwise specified)
the expressions defined in this paragraph shall have the meanings respectively
set opposite them in that paragraph, and subject thereto the expressions defined
in this Agreement shall have the same respective meanings wherever used in this
schedule:-

 

 
"Agreed Operating Margins"
:
the CMO percentage for the relevant period as set out in the model attached as
Appendix 1 less [**]%. The operating margin shall be calculated using the [**]
in the model attached as Appendix 1;

 

 
"Buyer's Auditors"
:
the current auditors of the Buyer and any successor firm;

 

 
"Buyer's Group"
:
the Buyer, its parent undertakings and its subsidiary undertakings from time to
time and any subsidiary undertaking for the time being of a parent undertaking
of the Buyer;

 

 
"CMO
:
the margin from operations calculated in accordance with the methodology used by
the Buyer's Group and as illustrated in Appendix 1;

 
86

--------------------------------------------------------------------------------


 

 
"Deferred Consideration"
:
the deferred consideration calculated in accordance with paragraph 2 of this
schedule;

 

 
"Earn Out Period"
:
the period from the first day of the Fiscal Year 2008 to the last day of the
Fiscal Year 2010;

 

 
"European IOI Revenues"
:
IOI Revenues generated from clients based in Europe being the forty eight
countries forming part of the continent which shall include the European Union
and non-European Union countries;

 

 
"European Union"
:
an economic and political confederation of European nations which share a common
foreign and security policy and co-operate on justice and home affairs created
on 1 November 1993 by the Treaty for European Union (the Maastricht Treaty);




 
"FCL Products"
 
Software applications derived from or based on [**];

 
87

--------------------------------------------------------------------------------


 

 
"Fiscal Year 2008"
 
the twelve months commencing on 1 May 2008;

 

 
"Fiscal Year 2009"
 
the twelve months commencing on 1 May 2009;

 

 
"Fiscal Year 2010"
 
the twelve months commencing on 1 May 2010;

 

 
"Global IOI Revenues"
:
all IOI Revenues earned anywhere in the world, including European IOI Revenues;

 

 
"Independent Accountants"
:
a firm of accountants of international standing appointed by agreement between
the Buyer and the Sellers or, failing such agreement and within 3 Business Days
of either the Buyer or the Sellers requesting an appointment (following notice
to the other) appended by the President for the time being of the Institute of
Chartered Accountants in England and Wales;

 

 
"IOI Group in FIX Division" 
:
the Company, the Subsidiary Undertaking and the Buyer's existing IOI business
(as Organically Grown);

 
88

--------------------------------------------------------------------------------


 

 
"IOI Revenues" 
:
shall be defined to include revenues earned in any asset class from the
following businesses:

 

   
[**];

 
"Other Related Potential Business Opportunities":
 

 
(i)    IOI integration professional services directly related to integrating
current and future FCL Products with Buyer's Group products or third party
products for use by a third party (which for these purposes shall exclude a
Buyer's Group company) who will pay for such integration and for the avoidance
of doubt shall not include the technical integration as set out in paragraph 2.2
below and any other integration, including but not limited to [**];

 

(ii)
[**]

 

 
PROVIDED THAT IOI Revenues shall include [**] save as provided in paragraph
5.1.11.




 
"Organically Grown"
:
grown by the development of the existing business of the Company, the Subsidiary
Undertaking and the Buyer's Group but excluding [**];


 
89

--------------------------------------------------------------------------------


 

 
"Viewer"
:
A software application developed by the Company which is able to access and
display messages and data shared within ioinet.

 
For the purposes of defining IOI Revenues in US$, all UK£ revenues shall be
converted into US$ at a ratio of [**]. All EU€ revenues shall be first converted
into UK£ at prevailing market rates ([**]) and shall then be converted to US$
from UK£ at the ratio of [**]. Rest of the world revenues shall be converted to
US$ at prevailing market rates ([**]).
 
2.
Payment of Deferred Consideration

 
2.1
As further consideration for the sale of the Shares, the Sellers shall be
entitled to the following payments in addition to the payment to be made at
Completion in accordance with Clause 3 (such payments to be divided between the
Sellers pro rata on the basis of their shareholding in the Company as set out in
column 3 of Schedule 1):

 

 
2.1.1
within thirty (30) days of the last Business Day of the first calendar month of
the Fiscal Year 2009:

 

 
(a)
£[**], provided that the IOI Group in FIX Division has achieved not less than
US$[**] of Global IOI Revenues in Fiscal Year 2008;

 

 
(b)
£[**], provided that the IOI Group in FIX Division has achieved not less than
US$[**] of European IOI Revenues in Fiscal Year 2008; and

 

 
(c)
provided that the IOI Group in FIX Division has achieved not less than US$[**]
of Global IOI Revenues in Fiscal Year 2008, a cash payment equal to [**]% of
Global IOI Revenues in Fiscal Year 2008 up to US$[**], plus [**]% of Global IOI
Revenues in Fiscal Year 2008 between US$[**] and US$[**], plus[**]% of Global
IOI Revenues in Fiscal Year 2008 in excess of US$[**].

 
90

--------------------------------------------------------------------------------


 

 
2.1.2
within thirty (30) days of the last Business Day of the first calendar month
after the end of Fiscal Year 2009:

 

 
(a)
£[**], provided that the IOI Group in FIX Division has achieved not less than
US$[**] of Global IOI Revenues in Fiscal Year 2009;

 

 
(b)
£[**], provided that the IOI Group in FIX Division has achieved not less than
US$[**] of European IOI Revenues in Fiscal Year 2009; and

 

 
(c)
provided that the IOI Group in FIX Division has achieved not less than US$[**]
of Global IOI Revenues in Fiscal Year 2009, a cash payment equal to [**]% of
Global IOI Revenues in Fiscal Year 2009 up to US$[**], plus [**]% of Global IOI
Revenues in Fiscal Year 2009 between US$[**] and $[**], plus [**]% of Global IOI
Revenues in Fiscal Year 2009 in excess of US$[**].

 

 
2.1.3
within thirty (30) days of the last Business Day of the first calendar month
after the end of Fiscal Year 2010:

 

 
(a)
£[**], provided that the IOI Group in FIX Division has achieved not less than
US$[**] of Global IOI Revenues in Fiscal Year 2010;

 

 
(b)
£[**], provided that the IOI Group in FIX Division has achieved not less than
US$[**] of European IOI Revenues in Fiscal Year 2010; and

 
91

--------------------------------------------------------------------------------


 

 
(c)
provided that the IOI Group in FIX Division has achieved not less than US$[**]
of Global IOI Revenues in Fiscal Year 2010, a cash payment equal to [**]% of
Global IOI Revenues in Fiscal Year 2010 up to US$[**], plus [**]% of Global IOI
Revenues in Fiscal Year 2010 between US$[**] and $[**], plus [**]% of Global IOI
Revenues in Fiscal Year 2009 in excess of US$[**];

 
in each case subject to [**] for the IOI Group in FIX Division. During the Earn
Out Period, the targets set out at paragraphs 2.1.1, 2.1.2 and 2.1.3 may be
adjusted by the mutual agreement of the Buyer and the Sellers. For the purpose
of this paragraph, agreement by the Sellers to any adjustment to the targets set
will require the consent of those Sellers who hold at least [**] per cent. of
the Shares as at the Completion Date.
 
2.2
In addition, as further consideration for the sale of the Shares, the Sellers
shall be entitled to the sum of US$1,000,000 on the successful technical
integration (as defined below in this clause) of the combined IOI service of the
Seller and the Buyer for customer use as soon as possible but in any event
within six months of Completion. The Buyer and Sellers shall work together to
accomplish the successful technical integration of the combined IOI service as
early as is commercially reasonable after Completion and in any event not more
than 6 months following Completion. For the purposes of this clause the
successful technical integration of the combined IOI service of the Buyer and
the Company shall be deemed to have taken place when after first mutually
agreeing to a programme of development tasks to accomplish the objectives set
forth below in such time that in fact has no materially adverse effect upon the
parties' ability to complete the agreed development tasks within the time set
forth in this paragraph 2.2:

 
92

--------------------------------------------------------------------------------


 

 
(i)
FIX City has completed an agreed programme of development tasks which [**];

 

 
(ii)
FIX City has completed an agreed programme of development tasks which [**];

 

 
(iii)
[**];

 

 
(iv)
Fix City has completed an agreed programme of development tasks which [**]; and

 

 
(v)
ioinet has been rebranded to include the NYFIX logo and colour scheme.

 

 
(v)
In any event where the Buyer fails to complete agreed development tasks for
which it is solely responsible (and has no FIX City dependencies) and where any
such failure in fact has a materially adverse effect upon Fix City's ability to
complete the agreed development tasks within the time set forth in this
paragraph 2.2, and further, insofar as FIX City has first brought any such
material failure to the attention of the Buyer within such time that the Buyer
may reasonably remedy such failure without such failure having a materially
adverse effect upon Fix City's ability to complete the agreed development tasks
within the time set forth in this paragraph 2.2.

 
2.3
For the avoidance of doubt, the further consideration payments set out in this
paragraph 2 shall (save in the case of paragraph 2.2), subject to the
satisfaction of the relevant conditions set out above, be payable [**] under
this paragraph 2.

 
3.
Set-off and Deduction

 
The Buyer shall be entitled to set-off against any amount otherwise payable to
the Sellers pursuant to the provisions of this schedule any amount payable to
the Buyer by the Sellers in the event of a breach of any of the Warranties or
payable by the Sellers to the Buyer under the Tax Deed.
 
93

--------------------------------------------------------------------------------


 
4.
Treatment of the IOI Group in FIX Division



4.1
The Buyer acknowledges and agrees that during the Earn Out Period, the Buyer
shall [**] this Schedule 6. In addition, the Buyer acknowledges and agrees
(having regard to the manner in which the Consideration for the Shares has been
calculated) that the Sellers have a legitimate interest in ensuring that the IOI
Group in FIX Division is maintained in the relevant years without prejudicing
the business of the Buyer.

 
5.
Undertakings of the Buyer

 
5.1
The Buyer agrees and undertakes and the Company and the Subsidiary Undertaking
agree and undertake (where relevant) with each of the Sellers that during the
Earn Out Period:

 

 
5.1.1
it will provide the Company and the Subsidiary Undertaking with [**];

 

 
5.1.2
the Company shall not [**];

 

 
5.1.3
to procure that the business of the Company and/or the Subsidiary Undertaking
are [**];

 

 
5.1.4
ensure that any goods or services provided to or in respect of the Company or
the Subsidiary Undertaking by the Buyer [**];

 

 
5.1.5
that the memorandum and articles of association of the Company [**];

 

 
5.1.6
it will not change its accounting reference date;

 

 
5.1.7
neither the Company nor the Subsidiary Undertaking shall [**];

 

 
5.1.8
the Sellers shall be provided with [**] so that the Sellers can monitor progress
against the milestones;

 
94

--------------------------------------------------------------------------------


 

 
5.1.9
[**];

 

 
5.1.10
the Buyer will not require the Company to do anything (i) (save as provided in
paragraph 5.1.12 below) other than on an arms length basis [**];

 

 
5.1.11
that to the extent that any [**];

 

 
5.1.12
[**], the Buyer and the Sellers will negotiate in good faith whether there
should be any adjustment to any of the provisions of this Schedule 6 [**];

 

 
5.1.13
the Sellers shall consider any proposals made by the Buyer [**]. However, the
Sellers will not withhold consent [**]. In the event of any termination of the
agreement with [**] for any reason, the Sellers agree to [**];

 

 
5.1.14
the Buyer will co-operate with the Sellers to introduce the Company to the
Buyer's Group Clients;

 

 
5.1.15
the Buyer will use reasonable endeavours to file an application with the FSA for
authorisation as soon as reasonably practicable;

 
in each case, where relevant, save to the extent that the Company otherwise
agrees with the Sellers in writing.
 
6.
Calculation of the IOI Revenues

 
6.1
The Buyer shall procure that the Company issue a certificate ("IOI Revenue
Certificate") in respect of the relevant years stating the European IOI Revenue
and the Global IOI Revenue for that year.

 
6.2
The Sellers may, by notice (the "Notice") to the Buyer delivered within 14 days
of receipt by the Sellers of the IOI Revenue Certificate, require that [**] for
determination in which case any referral shall be deemed a joint referral by the
Sellers and the Buyer. [**] and any other matter referred to them shall be
provided to the Buyer and the Sellers within 14 days of receipt of the Notice.
If no Notice is served the IOI Revenue Certificate shall be deemed agreed by the
Sellers.

 
95

--------------------------------------------------------------------------------


 
6.3
If the Sellers continue to dispute the IOI Certificate by notifying the Buyer in
writing, within 7 days of receipt of the Buyer's Auditors determination,
requiring that the calculation of European IOI Revenue and the Global IOI
Revenue be reviewed, the dispute will be referred to the Independent Accountants
(acting as experts) in which case the referral shall be deemed a joint referral
by the Sellers and the Buyer. If no such notice is served the decision of the
Buyer's Auditors shall be deemed agreed by the Sellers. The Sellers shall be
responsible for the costs of the Independent Accountants, save where the
Independent Accountants determine that the Sellers are entitled to such sums
which exceed those set out in the IOI Certificate. The decision of the
Independent Accountants on the level of European IOI Revenue and the Global IOI
Revenue and any other matter referred to them shall (except in the case of
manifest error) be final and binding on the Sellers and the Buyer.

 
6.4
The Buyer shall procure that the Independent Accountants and the Sellers are
each given access to all working papers prepared by the Company and the
Subsidiary Undertaking or on their behalf and given any information and
explanations they may reasonably request.

 
6.5
Upon the European IOI Revenue and the Global IOI Revenue being determined by the
Buyer's Auditors or the Independent Accountants in accordance with this
schedule, the Buyer shall notify the Sellers.


96

--------------------------------------------------------------------------------



Appendix 1
 
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.


[**]

97

--------------------------------------------------------------------------------



Schedule 7
 
Relevant Competitors
 
[**]

98

--------------------------------------------------------------------------------



Schedule 8
 
Bank Balance Figures 


Description
GBP
Starting Bank Balance
[**]
Outstanding Invoices
[**]
   
Accrued payables
 
Outstanding Creditors
[**]
Tax Provision 2007
[**]
Tax Provision Q1 2008
[**]
VAT Payable Apr 2008
[**]
VAT Provision Mar 2008
[**]
PAYE/NI
[**]
Ending Bank Balance
[**]
   
Dividend at Close
[**]
Profit left in the company
[**]
   
Actual Closing Bank Balance
[**]
assuming we pay no-one, and no-one pays us


99

--------------------------------------------------------------------------------



SIGNED by
 
)
       
KARL SPENCER BREEZE
 
)
       
in the presence of
 
)
 
/s/ K. Breeze
       
)
 
Karl Spencer Breeze
                 
SIGNED by
 
)
       
AMY JANE MUDDIMER
 
)
       
in the presence of
 
)
 
/s/ A.J. Muddimer
   
 
  )  
Amy Jane Muddimer
                 
SIGNED by
 
)
       
PAUL DENBY SCOTT
 
)
       
in the presence of
 
)
 
/s/ Paul Scott
       
)
 
Paul Denby Scott
                 
SIGNED by
 
)
       
ANDREW SOUTHON
 
)
       
in the presence of
 
)
 
/s/ Andrew Southon
       
)
 
Andrew Southon
                 
SIGNED by
 
)
       
MATTHEW GEORGE BARKWAY
 
)
       
in the presence of
 
)
 
/s/ Matthew Barkway
       
)
 
Matthew George Barkway
                 
SIGNED by
 
)
       
duly authorised on behalf of
 
)
 
/s/ Christopher G. Smith
 
/s/ Paul Kelly
       
Christopher G. Smith
 
Paul Kelly
NYFIX GLOBAL SERVICES, LIMITED
 
)
                     
SIGNED by
 
)
       
duly authorised on behalf of
 
)
 
/s/ Steven R. Vigliotti
   
NYFIX, INC
 
)
 
Steven R. Vigliotti
   


100

--------------------------------------------------------------------------------


 